

Exhibit 10.1
[English Translation]
















Term Loan Agreement


Dated as of October 29, 2018


By and Among


Borrower: Tokin Corporation


Lender: Sumitomo Mitsui Trust Bank Limited


Development Bank of Japan Inc.


The Tokyo Star Bank, Limited


Bangkok Bank Public Company Limited


Shinsei Bank, Limited


NEC Capital Solutions Limited


MUFG Bank, Ltd.


Arranger: Sumitomo Mitsui Trust Bank Limited


Co-arranger: Development Bank of Japan Inc.


Agent: Sumitomo Mitsui Trust Bank Limited
























--------------------------------------------------------------------------------





Table of Contents
 
Page
 
 
1. Definitions
1
 
 
2. Rights and Obligations of Lenders
14
 
 
3. Use of Proceeds
14
 
 
4. Conditions Precedent for Making of Loans
14
 
 
5. Making of Loans
16
 
 
6. Refusal to Make Loans
17
 
 
7. Increased Costs and Illegality
17
 
 
8. Repayment of Principal
18
 
 
9. Interest
18
 
 
10. Prepayment
18
 
 
11. Default Interest
19
 
 
12. Agent Fee
19
 
 
13. Expenses; Taxes and Public Charges
20
 
 
14. Guarantee
20
 
 
15. Security
22
 
 
16. Performance of Borrower’s and Guarantors’ Obligations
26
 
 
17. Distribution to Lenders
27
 
 
18. Borrower’s Representations and Warranties
30
 
 
19. Borrower’s and Guarantors’ Covenants
34
 
 
20. Acceleration
38
 
 
21. Set-Off, Exercise of Permitted Security Interests and Discretionary Disposal
41
 
 
22. Arrangements Among Lenders
42
 
 
23. Rights and Duties of the Agent
43
 
 
24. Resignation and Dismissal of the Agent
45
 
 
25. Clarification of the Intention of the Lenders
46
 
 
26. Amendment to this Agreement
46
 
 
27. Assignment of this Agreement
47
 
 
28. Assignment of Loan Receivables
48
 
 
29. Collection from Third Party
48
 
 
30. General Provisions
49







--------------------------------------------------------------------------------





APPENDICES AND ATTACHMENTS    


APPENDICES
Appendix 1
List of Parties
Appendix 2
Repayment Schedule



ATTACHMENTS
Attachment 1
Permitted Commitment Lines
Attachment 2
Form of Compliance Certificate
Attachment 3-1
Form of Financial Covenant Compliance Report
Attachment 3-2
Form of Borrower Parent Company’s Financial Related Event Report
Attachment 4
Qualified Assignee
Attachment 5-1
Form of Guarantee Letter (for TOKIN EMC Engineering Co., Ltd.)
Attachment 5-2
Form of Guarantee Letter (for KEMET Corporation)
Attachment 5-3
Form of Guarantee Letter (for Other Companies)
Attachment 6
Real Estate
Attachment 7
Lawsuit, Arbitration, Administrative Procedure, etc.
Attachment 8
Existing Security Interests and Guarantees etc.
Attachment 9
Permitted ICL Balances
Attachment 10
Calculation Method for Net Leverage Ratio, Operating Profit and Net Assets of
Borrower Parent Company
Attachment 11
Calculation Method for EBITDA



















--------------------------------------------------------------------------------








TERM LOAN AGREEMENT


Tokin Corporation (hereinafter referred to as the “Borrower”); the financial
institutions described in Appendix 1 of this Agreement (hereinafter respectively
referred to as a “Lender”); and Sumitomo Mitsui Trust Bank, Limited (hereinafter
referred to as the “Agent”), dated as of October 29, 2018, enter into the
following Term Loan Agreement (hereinafter referred to as this “Agreement”).
1.
DEFINITIONS

In this Agreement, the following terms shall have the meanings provided for
below, unless it is apparent that such terms mean otherwise in the context
hereof.
1.1
“Accounting Term” (kessanki) means the period from the commencement day until
the last day of a fiscal year.

1.2
“Agent Fee” (agent fee) means the fees that the Borrower shall pay to the Agent
as separately agreed upon between the Borrower and the Agent.

1.3
“Agent Services” (agent gyomu) means the services provided for in the provisions
of this Agreement whereby the Agent was entrusted by All Lenders to perform for
the benefit of All Lenders.

1.4
“All Lenders” (zen kashitsukenin) means All Term Loan A Lenders and All Term
Loan B Lenders, collectively.

1.5
“All Term Loan A Lenders” (term loan A zen-kashitsukenin) means, prior to the
disbursement of Term Loan A, all Term Loan A Lenders, collectively, and, after
the disbursement of Term Loan A, all Term Loan A Lenders having claims against
Borrower for payment of the Outstanding Term Loan A Individual Loan,
collectively.

1.6
“All Term Loan B Lenders” (term loan B zen-kashitsukenin) means, prior to the
disbursement of Term Loan B, all Term Loan B Lenders, collectively, and, after
the disbursement of Term Loan B, all Term Loan B Lenders having claims against
Borrower for payment of the Outstanding Term Loan B Individual Loans,
collectively.

1.7
“Applicable Interest Rate” (tekiyo-riritsu) means the Term Loan A Applicable
Interest Rate and the Term Loan B Applicable Interest Rate, as applicable.

1.8
“Assignee” (yuzuriukenin) means the person who receives the assignment of the
Loan Receivables in accordance with Clause 28.1.

1.9
“Assignee of the Borrower Subsidiaries (Share Collateral)” has the meaning
ascribed to it in Clause 15.5

1.10
“Assigning Lender” (chii jotonin) has the meaning ascribed to it in Clause 27.2.

1.11
“Assignor” (yuzuriwatashinin) means the person who assigns the Loan Receivables
in accordance with Clause 28.1.



-1-

--------------------------------------------------------------------------------





1.12
“Borrower’s Breach of Obligations etc.” (kariirenin-to gimuihan-to) has the
meaning ascribed to it in Clause 30.2(iii).

1.13
“Borrower Group Company(ies)” (kariirenin group gaisha) means Borrower and
Borrower’s subsidiaries, individually or collectively.

1.14
“Borrower Material Subsidiaries” (kariirenin juyo ko-gaisha) means a subsidiary
of the Borrower that fall under any of the following conditions. Condition (ii)
is tested based on the Financial Covenant Compliance Report for the most recent
fiscal year submitted by the Borrower; provided, however, that the Borrower
Overseas Sales Companies shall not be included in the Borrower Material
Subsidiaries until the end of December 2019 even if such Borrower Overseas Sales
Companies meet condition (ii) or (iv) below.

(i)
a domestic subsidiary of the Borrower (other than NT Sales Co., Ltd. and Nippon
Yttrium Co., Ltd.);

(ii)
a subsidiary of the Borrower whose EBITA calculated on the same basis as the
consolidated EBITDA is to 10% or more of the consolidated EBITDA for the period
with respect to the relevant Financial Covenant Compliance Report;

(iii)
a subsidiary of the Borrower which has a function to manufacture products; or

(iv)
a subsidiary of the Borrower whose gross assets (excluding intra-group assets)
is 10% or more of the consolidated gross assets of the Borrower Group Companies.

1.15
“Borrower Overseas Sales Companies” (kariirenin kaigai hansha) means TOKIN
America Inc, TOKIN Singapore, TOKIN Shanghai Co., Ltd., TOKIN Hong Kong Ltd.,
and TOKIN Taiwan Co., Ltd.

1.16
“Borrower Parent Company” (kariirenin oya-gaisha) means KEMET Corporation, a
Delaware corporation.

1.17
“Borrower Parent Company, Etc.” means the Borrower Parent Company, KEC and KEMS,
collectively.

1.18
“Borrower Parent Company’s Financial Related Event” (kariirenin oya-gaisha
zaimuseigen-jiyu) means the events set forth in Clause 20.2(xi).

1.19
“Borrower Parent Company’s Financial Related Event Report” (kariirenin
oya-gaisha zaimuseigen-jiyu hokokusho) means the report set forth in Clause
19.1(ii)(f) to be prepared in the form of Attachment 3-2.

1.20
“Borrower Subsidiaries (Guarantee)” (kariirenin ko-gaisha (hosho)) means the
Borrower Overseas Sales Companies, TOKIN Electronics (Xiamen) Co., Ltd. and
TOKIN EMC Engineering Co., Ltd.

1.21
“Borrower Subsidiaries (Share Collateral)” (kariirenin ko-gaisha (kabushiki
tanpo)) means TOKIN Electronics (Thailand) Co., Ltd., TOKIN Electronics
(Vietnam) Co., Ltd, TOKIN Electronics (Xiamen) Co., Ltd., TOKIN EMC Engineering
Co., Ltd and the



-2-

--------------------------------------------------------------------------------





Borrower Material Subsidiaries (with respect to the Borrower Overseas Sales
Companies, limited to those which are Borrower Material Subsidiaries on or after
July 1, 2020).
1.22
“Break Funding Cost” (seisankin) means Term Loan A Break Funding Cost and Term
Loan B Break Funding Cost, individually or collectively.

1.23
“Business Day” (eigyobi) means any day other than those that are bank holidays
under the Laws and Ordinances of Japan.

1.24
“Collateral” (tanpo mokutekibutsu) means properties and rights that are subject
to the Security Interests.

1.25
“Commitment Ratio” (sanka-wariai) means prior to the disbursement of any of the
Loans for each Lender, the ratio of the Individual Loan Amount associated with
all Loans of such Lender against the total lending amount associated with all
Loans, and after the disbursement of all Loans, the ratio of the principal
amount in the Outstanding Individual Loan Money associated with all Loans of
such Lender against the Total Loan Amount in the Outstanding Individual Loan
Money associated with all Loans of such Lender.

1.26
“Compliance Certificate” (compliance certificate) means a document set forth in
Clause 19.1(ii)(d) prepared in the form and with substance of Attachment 2.

1.27
“Costs Increased Lender” (zokahiyo-hassei-kashitsukenin) means a Lender that has
incurred Increased Costs.

1.28
“Defaulted Obligations” (riko chitai saimu) has the meaning ascribed to it in
Clause 11.1.

1.29
“Dilution” (kihakuka) means in a case where an issuer of shares has issued
securities or rights (hereinafter referred to as “Potential Shareholding Rights”
(senzaiteki kabushiki hoyuken) in this definition) which through the exercise of
stock options (including stock options attached to convertible bonds) that allow
the demand for delivery of shares, through the exercise of a put option on
shares with put option or the invocation of a call option on class shares
subject to class-wide call that would result in the delivery of shares of such
issuer in exchange of acquisition, or through the exercise of other similar
demand or right, shares of such issuer will be delivered, the state assuming
that in accordance with the terms of such Potential Shareholding Rights all
shares of such issuer have been issued or transferred to the holder of such
Potential Shareholding Rights.

1.30
“Drawdown Date” (jikkobi) means the Term Loan A Drawdown Date and the Term Loan
B Drawdown Date, individually or collectively.

1.31
“Due Date” (bensaikijitsu) means, with respect to the principal of Term Loan A,
the Term Loan A Interim Principal Due Date and the Term Loan A Maturity Date;
with respect to the principal of Term Loan B, the 0Term Loan B Maturity Date;
with respect to interest associated with each Loan, each Interest Payment Date
associated with each Term Loan; and with respect to other amounts, the date
provided for as the date on which payments are due and payable in accordance
with this Agreement.



-3-

--------------------------------------------------------------------------------





1.32
“Due Time” (shiharai-jigen) means, if any Due Dates are provided for herein,
11:00 AM on such Due Date.

1.33
“EBITDA” means an amount calculated based on the formula set forth in Attachment
11.

1.34
“Exemption Event” (kashitsukefuno-jiyu) means (i) an outbreak of a natural
disaster, war or terrorist attack, (ii) an interruption or difficulty in the
electrical, communications or various settlement systems, (iii) any event that
occurs within the Tokyo Interbank Market that disables loans in yen, and (iv)
any other event which is equivalent to (i) through (iii) above and is not
attributable to the Lenders that results in the Majority Lenders (if it is
difficult to clarify the intention of the Majority Lenders, the Agent)
reasonably determining that it is impossible for any or all of the Lenders to
make the Loan.

1.35
“Existing KEMET Loans” (KEMET kizon kariirekin) means term loans in the
aggregate principal amount of U.S. $323,437,500 (as of the Drawdown Date)
outstanding under the Term Loan Agreement between KEMET and Bank of America
Corporation existing as of the date of this Agreement.

1.36
“Existing Loans” (kizon kariirekin) means, with respect to Borrower Group
Companies, all Financial Indebtedness (including bill discount line, corporate
bonds and loan obligations pursuant to overdraft line and commitment line, but
excluding lease obligations, instalment obligations, the loans under the
Permitted ICL Agreements (Borrower Group Company) and other Financial
Indebtedness that is permitted under this Agreement) not pursuant to the
Loan-Related Agreements existing as of the Drawdown Date.

1.37
“Existing Commitment Lines” (kizon yushi-waku) means all credit lines (including
bill discount lines, overdraft lines and commitment lines) not pursuant to the
Loan-Related Agreements that exist with respect to Borrower Group Companies as
of the Drawdown Date.

1.38
“Existing Security Interests and Guarantees etc.” (kizon tanpoken hosho to)
means all security interests and guarantees (including keepwell agreements and
other similar agreements, but excluding statutory liens (sakidori-tokken),
rights of retention (ryuchi-ken), and other security interests that arise
pursuant to Laws and Ordinances) not pursuant to the Loan-Related Agreements
existing with respect to Borrower Group Companies as of the Drawdown Date.

1.39
“Financial Covenants” (zaimu seigen joko) means the provisions relating to
restrictions on Borrower’s financial condition on a consolidated basis, as set
forth in the items of Clause 19.2.

1.40
“Financial Covenant Compliance Report” (zaimu seigen joko no junshu jokyo
hokokusho) means the report set forth in Clause 19.1(ii)(e) prepared in the form
of Attachment 3-1.

1.41
“Financial Indebtedness” (kinyu saimu) means all (i) short-term loans, (ii)
commercial paper, (iii) long-term loans (including any that will become due and
payable within one



-4-

--------------------------------------------------------------------------------





year from the execution date of this Agreement), (iv) corporate bonds (including
convertible bonds and convertible bonds with stock options), and (v) other debt
obligations similar to any of (i) through (iv), that are not pursuant to the
Loan-Related Agreements.
1.42
“Guarantee” (hon hosho) means a guarantee performed pursuant to the Guarantee
Agreements.

1.43
“Guarantee Agreements” (hon hosho keiyaku) means guarantee letters in accordance
with this Agreement, individually or collectively.

1.44
“Guarantee Claims” (hon hosho saiken) means claims associated with the Guarantee
Obligations.

1.45
“Guarantee Obligations” (hon hosho saimu) means obligations which a Guarantor
owes to Lenders pursuant to a Guarantee.

1.46
“Guarantor(s)” (hoshonin) means person who provide Guarantees pursuant to this
Agreement, individually or collectively.

1.47
“Increased Costs” (zokahiyo) means the increased portion (the amount reasonably
calculated by a Lender) of expenses, in cases where the expenses for the
drawdown or holding of an Individual Loan, continuance of the Lending
Obligations or preservation of the rights by such Lender are substantially
increased (excluding any increase caused by a change in tax rates on taxable
incomes of such Lender) due to, among other things, (i) any enactment or
amendment of Laws and Ordinances, or any change in the interpretation or
application thereof, (ii) establishment or increase in capital reserves, or
(iii) any change in accounting regulations or practice, in each case after the
Drawdown Date.

1.48
“Individual Loan” (kobetsu-kashitsuke) means Term Loan A Individual Loan and
Term Loan B Individual Loan, individually or collectively.

1.49
“Individual Loan Money” (kobetsu-kashitsuke-jikkokin) means Term Loan A
Individual Loan Money and Term Loan B Individual Loan Money, individually or
collectively, and the “Individual Loan Amount” (kobetsu-kashitsuke-jikkokingaku)
means Term Loan A Individual Loan Amount and Term Loan B Individual Loan Amount,
individually or collectively.

1.50
“Individual Loan Money Reduced Amount”
(kobetsu-kashitsuke-jikkokingaku-genshogaku) has the meaning ascribed to it in
Clause 27.2(i).

1.51
“Initial Business Plan” (tosho jigyo keikaku) means the consolidated business
plan for the Borrower Group Companies prepared by the Borrower and submitted to
the Lenders through Agent on August 10, 2018.

1.52
“Initial Related Agreement(s)” (hon tosho kanren keiyaku) means (i) this
Agreement and (ii) the Security Agreements, the Guarantee Agreements and the
Permitted ICL Agreement to be executed prior to the disbursement of the Loans,
individually or collectively.



-5-

--------------------------------------------------------------------------------





1.53
“Insolvency Proceedings” (tosan tetsuzuki) means bankruptcy proceedings,
corporate reorganization proceedings, special liquidation, civil rehabilitation
proceedings, special mediation proceedings and other similar legal insolvency
proceedings (including similar proceedings outside Japan).

1.54
“Interest Calculation Period” (risoku keisan kikan) means the Term Loan A
Interest Calculation Period for Term Loan A, and the Term Loan B Interest
Calculation Period for Term Loan B.

1.55
“Interest Payment Date” (riharaibi) means the Term Loan A Interest Payment Date
for Term Loan A, and the Term Loan B Interest Payment Date for Term Loan B.

1.56
“KEC” means KEMET Electronics Corporation, a Delaware corporation.

1.57
“KEMS” means KEMET Electronics Marketing (S) Pte Ltd., a Singapore corporation.

1.58
“Laws and Ordinances” (horei-tou) means the treaties, laws, municipal
ordinances, cabinet orders, ministerial ordinances, rules, announcements,
judgments, decisions, arbitral awards, directives, and published policies of
relevant authorities, which apply to this Agreement, the transactions pursuant
hereto or the parties hereto.

1.59
“Lending Obligation” (kashitsuke-gimu) means Term Loan A Lending Obligation and
Term Loan B Lending Obligation, individually or collectively.

1.60
“Loan Receivables” (kashitsuke-saiken) means claims associated with Term Loan A
Individual Loan and Term Loan B Individual Loan, individually or collectively.

1.61
“Loan(s)” (hon-kashitsuke) means the Term Loan A and the Term Loan B,
individually or collectively.

1.62
“Loan-Related Agreements” (hon kashitsuke kanren keiyaku) means this Agreement,
the Security Agreements and the Guarantee Agreements, individually or
collectively.

1.63
“Loan-Related Obligations” (hon kashitsuke kanren saimu) has the meaning
ascribed to it in Clause 14.1.

1.64
“Loss” (songai-tou) means reasonable damage, losses and expenses (including
reasonable out-of-pocket and documented attorneys’ fees) actually incurred.

1.65
“Majority Lender(s)” (tasu-kashitsukenin) means one or more Lenders whose
Commitment Ratio(s) amount to no less than 50.1% or more in total as of the
Intention Clarification Time. “Intention Clarification Time” means, in cases
where the Lender determines that any event requiring instructions by All Lenders
or the Majority Lenders has occurred, the point in time when the Agent receives
notice in Clause 25.1(i), in cases where the Agent determines it necessary to
clarify the intention of All Lenders or the Majority Lenders, the point in time
when the Agent gives the notice provided for in Clause 25.2, and in cases where
the Borrower determines it necessary to clarify the intention of All Lenders or
the Majority Lenders, the point in time when the Agent receives notice in Clause
25.3.



-6-

--------------------------------------------------------------------------------





1.66
“Maturity Date” (mankibi) means the Term Loan A Maturity Date and the Term Loan
B Maturity Date, individually or collectively.

1.67
“New Subsidiaries” (shin-ko-gaisha) means subsidiaries defined in Clause 14.2.

1.68
“Outstanding Individual Loan Money” (kobetsu-kashituke-mibaraikin) means the
Outstanding Term Loan A Individual Loan and Outstanding Term Loan B Individual
Loan, individually and collectively.

1.69
“Outstanding Term Loan A Individual Loan” (term loan A
kobetsu-kashituke-mibaraikin) means principal, interest and default interest
associated with the Term Loan A Individual Loans, the Term Loan A Break Funding
Cost, and any other monies which the Borrower is obligated to pay pursuant to
this Agreement.

1.70
“Outstanding Term Loan B Individual Loan” (term loan B
kobetsu-kashituke-mibaraikin) means principal, interest and default interest
associated with the Term Loan B Individual Loans, the Term Loan B Break Funding
Cost, and any other monies which the Borrower is obligated to pay pursuant to
this Agreement.

1.71
“Parent Company” (oya-gaisha), “Subsidiary” (ko-gaisha) and “Affiliate”
(kanren-gaisha) shall be as defined under Article 8 of the Regulation concerning
Terminology, Forms and Method of Preparation of Financial Statements, etc.

1.72
“Permitted Commitment Lines” (kyoyo yushi-waku) means the lines of credit
created for the Borrower Group Companies set forth in Attachment 1.

1.73
“Permitted ICL” (kyoyo ICL) means loans disbursed pursuant to the Permitted ICL
Agreements.

1.74
“Permitted ICL Agreement(s)” (kyoyo ICL keiyaku) means the Permitted ICL
Agreement (Borrower Parent Company) and the Permitted ICL Agreements (Borrower
Group Company), individually or collectively.

1.75
“Permitted ICL Agreements (Borrower Group Company)” (kyoyo ICL keiyaku
(kariirenin group gaisha)) means (i) the existing loan agreement already
executed between the Borrower and TOKIN EMC Engineering Co., Ltd. as of the
execution date of this Agreement (provided, however, that such loan agreement
shall be amended in a way reasonably satisfactory to the Lenders and the loan
amount, together with the loan under the loan agreements in item (ii) below,
shall be limited to 300 million yen), and (ii) the existing loan agreements
already executed between the Borrwer and TOKIN Europe GmbH as of the execution
date of this Agreement (provided, however, that such loan agreement shall be
amended in a way reasonably satisfactory to the Lenders and the loan amount,
together with the loan under the loan agreements in item (i) above, shall be
limited to 300 million yen), and (iii) a loan agreement to be executed in or
around November 2018 between the Borrower and TOKIN EMC Engineering Co., Ltd. in
the form and substance reasonably satisfactory to the Lenders (provided,
however, that the amount of the loan shall be 400,000,000 yen or less and such
loan shall be repaid in full by June 30, 2019).



-7-

--------------------------------------------------------------------------------





1.76
“Permitted ICL Agreement (Borrower Parent Company)” (kyoyo ICL keiyaku
(kariirenin oya-gaisha) means [the loan agreement to be executed by and between
the Borrower and the Borrower Parent Company having form and content reasonably
satisfactory to Lenders (no greater than [33 billion yen]; limited to the
purpose of repayment of the Existing KEMET Loans)].

1.77
“Permitted Reorganization” (kyoyo soshiki-saihen) means (i) a merger between any
of theBorrower’s Subsidiaries (excluding the Borrower Subsidiaries (Share
Collateral); the same applies hereinafter unless otherwise provided) and the
Borrower Parent Company, Etc., or between the Borrower’s Subsidiaries, (ii) a
business assignment by any of the Borrower’s Subsidiaries to the Borrower Parent
Company, Etc. or other Borrower’s Subsidiaries, (iii) an assignment or other
disposal by the Borrower of shares of any of the Borrower’s Subsidiaries to the
Borrower Parent Company, Etc. or other Borrower’s Subsidiaries, and (iv) a
transfer or other disposal of the shares in TOKIN Electronics (Vietnam) Co.,
Ltd. and TOKIN Electronics (Xiamen) Co., Ltd. from TOKIN Singapore Pte. Ltd. to
the Borrower Parent Company, Etc., the Borrower or any of the Borrower’s
Subsidiaries (including Borrower Subsidiaries (Share Collateral)).

1.78
“Planned Guarantor(s)” (hoshonin yoteisha) means the entities that are who is
obligated to provide the Guarantee at the present time and in the future
pursuant to this Agreement ((i) such persons are the Borrower Parent Company and
the Borrower Subsidiaries (Guarantee) as of the execution date of this
Agreement, and (ii) in a case where the Borrower gives notice of a decision to
the effect that a certain person will be added to the Guarantors pursuant to
Clause 14.2, such person for the period from the time of such notice until such
person submits a guarantee letter in accordance with Clause 14.2), individually
or collectively.

1.79
“Qualified Assignee” (tekikaku jotosaki) means an assignee set forth in
Attachment 4.

1.80
“Related Agreement(s)” (hon kanren keiyaku) means (1) prior to the disbursement
of the Loan, the Initial Related Agreements and (2) after the disbursement of
the Loan, (i) the Initial Related Agreements and (ii) the Security Agreements,
the Guarantee Agreements and the Permitted ICL Agreements executed after the
disbursement of the Loan, individually or collectively.

1.81
“Reports” (hokokusho-tou) means the financial statements etc. (balance sheet,
profit-loss statement, statement of changes in net assets, notes to specific
items, detailed statement, cashflow statement and business reports etc.) which
Borrower and Guarantors submit pursuant to this Agreement.

1.82
“Security Agreement(s)” (hon tanpo keiyaku) means the respective security
interest agreements relating to security interests created for each Lender in
accordance with the provisions of Clause 15, individually or collectively.

1.83
“Security Interests” (hon tanpoken) means security interests created pursuant to
the Security Agreements, individually or collectively.

1.84
“Security Provider” (tanpoken setteisha) has the meaning ascribed to it in
Clause 15.5.

1.85
“Successive Lender” (chii jojunin) has the meaning ascribed to it in Clause
27.2.



-8-

--------------------------------------------------------------------------------





1.86
“Syndicate Account” (syndicate koza) means the checking deposit account held by
the Borrower.

1.87
“Taxes and Public Charges” (kosokoka-tou) means all public taxes or public
charges including income taxes, corporate taxes and other taxes, which are
applicable in Japan.

1.88
“Temporary Advancement” (tatekae-barai) means, with respect to the Borrower’s or
any Guarantors’ repayment on a Due Date, the payment made by the Agent to the
Lenders before the completion of the such Borrower’s or the Guarantors’
repayment of an amount equivalent to the amount to be distributed to the Lenders
in accordance with Clause 17. The Borrower, the Guarantors or the Lenders shall
not make any objection as to the Agent’s making the Temporary Advancement.

1.89
“Temporary Advancement Costs” (tatekae cost) means, in cases where the Agent
makes a Temporary Advancement for each Loan, the amount calculated as the amount
of Temporary Advancement, multiplied by (i) the Funding Rate, and (ii) the
actual number of days of the Temporary Advancement Period. “Temporary
Advancement Period” means the period commencing on the date that the Agent makes
a Temporary Advancement related to such Loan and ending on the date that the
Agent receives the amount of such Temporary Advancement, and the “Funding Rate”
means the interest rate that the Agent reasonably determines as the interest
rate to fund the amount of Temporary Advancement through the Temporary
Advancement Period. The calculation method for such Temporary Advancement Costs
shall be on a per diem basis, inclusive of first day and exclusive of last day,
assuming that there are 365 days per year, wherein divisions shall be done at
the end of the calculation, and fractions less than one yen shall be rounded
down.

1.90
“Term Loan A” (term loan A kashitsuke) means all Term Loan A Individual Loans in
the aggregate.

1.91
“Term Loan A Applicable Interest Rate” (term loan A tekiyo riritsu) means the
Term Loan A Base Rate plus the Term Loan A Spread.

1.92
“Term Loan A Base Rate” (term loan A kijun kinri) means with respect to each
Term Loan A Interest Calculation Period, the six-month (with respect to the
first and last Term Loan A Interest Calculation Periods, a period corresponding
to the relevant Term Loan A Interest Calculation Periods) (hereinafter referred
to as “Term Loan A Base Rate Period” (term loan A kijun kinri kikan)) Japanese
Yen TIBOR published by the JBA TIBOR Administration (page 17,097 of the Telerate
or other page that may replace such page) at 11:00 a.m. or at the closest
possible time to 11:00 a.m. that is after 11:00 a.m. on the second Business Day
prior to the Interest Payment Date (with respect to the first Term Loan A
Interest Calculation Period, the Term Loan A Drawdown Date) for the Term Loan A
Interest Calculation Period immediately preceding such Term Loan A Interest
Calculation Period. Provided, however, that if the interest rate for the
relevant Term Loan A Base Rate Period is not displayed among the Japanese Yen
TIBOR (page 17,097 of the Telerate or other page that may replace such page)
published by the JBA TIBOR Administration, the Base Rate means the higher of (i)
the interest rate for the shortest period displayed among the Japanese Yen TIBOR
(page 17,097 of the Telerate or other page that may replace such page) published
by the JBA TIBOR Administration that



-9-

--------------------------------------------------------------------------------





exceeds the relevant Term Loan A Base Rate Period or (ii) the interest rate for
the longest period displayed among the Japanese Yen TIBOR (page 17,097 of the
Telerate or other page that may replace such page) published by the JBA TIBOR
Administration that does not exceed the relevant Term Loan A Base Rate Period
(if the relevant Term Loan A Base Rate Period is less than one week, the
interest rate for one week). Further, in cases where such interest rate is not
published for some reason, this rate shall be the interest rate (indicated as an
annual rate) reasonably decided by the Agent as the offered rate for yen lending
transactions for a period corresponding to such Term Loan A Base Rate Period in
the Tokyo Interbank Market as of 11:00 a.m. on the second Business Day prior to
the Desired Drawdown Date or the time closet to 11:00 a.m. that is prior to
11:00 a.m. (with respect to the first Term Loan A Interest Calculation Period,
the Term Loan A Drawdown Date) associated with the Term Loan A Interest
Calculation Period immediately preceding such Term Loan A Interest Calculation
Period. Provided, however, that in a case where such interest rate is less than
zero, such interest rate shall be zero.
1.93
“Term Loan A Break Funding Cost” (term loan A seisankin) means, in a case where
the principal of the Term Loan A Individual Loan is repaid or set off on a day
other than a Term Loan A Interest Payment Date (including a case where
GuaranteeObligations of any Guarantor of the principal of the relevant Term Loan
A Individual Loan is repaid or set off; hereinafter the same in this paragraph),
if the Term Loan A Reinvestment Rate falls below the Term Loan A Applicable
Interest Rate as of the time of such repayment or set-off, the amount obtained
by multiplying the principal amount thus repaid or set-off by (i) the difference
between the Term Loan A Reinvestment Rate and such Term Loan A Applicable
Interest Rate, and (ii) the actual number of days in the Term Loan A Remaining
Period. “Term Loan A Remaining Period” means the period commencing on the day
the repayment or set-off was made and ending on next Term Loan A Interest
Payment Date, and “Term Loan A Reinvestment Rate” means the interest rate
reasonably determined by the Term Loan A Lenders as the applicable interest rate
assuming that the repaid or off-set principal amount will be reinvested in the
Tokyo Interbank Market during the Term Loan A Remaining Period. Such Term Loan A
Break Funding Cost shall be calculated for the relevant period by prorating
assuming a 365-day year, inclusive of the first day and exclusive of the last
day of the relevant period, with division to be performed last and fractions
less than one yen to be discarded.

1.94
“Term Loan A Commitment Ratio” (term loan A sanka-wariai) means the principal
amount of Outstanding Term Loan A Individual Loan for each Term Loan A Lender
against the total principal amount of Outstanding Term Loan A Individual Loan of
All Term Loan A Lenders.

1.95
    “Term Loan A Drawdown Date” (term loan A kashitsuke jikkobi) means November
7, 2018.

1.96
“Term Loan A Individual Loan” (term loan A kobetsu kashitsuke) means the loans
disbursed by individual Term Loan A Lenders pursuant to this Agreement.

1.97
“Term Loan A Individual Loan Money” (term loan A kobetsu kashitsuke jikkokin)
means monies which the Term Loan A Lenders lend to the Borrower through the Term
Loan A Individual Loans. “Term Loan A Individual Loan Amount” (term loan A
kobetsu kashitsuke jikkokingaku) means the amount (in the case of a change in
accordance



-10-

--------------------------------------------------------------------------------





with the provisions of Clause 27.2, the amount after such change) of the Term
Loan A Individual Loan Money indicated in Appendix 1 hereto for a Term Loan A
Lender.
1.98
“Term Loan A Interest Calculation Period” (term loan A risoku keisan kikan)
means, initially, the period from the Term Loan A Drawdown Date until the first
Term Loan A Interest Payment Date, and subsequently, each period from the
immediately preceding Term Loan A Interest Payment Date until the next Term Loan
A Interest Payment Date.

1.99
“Term Loan A Interest Payment Date” (term loan A riharaibi) means the interest
payment dates for Term Loan A, which shall be the last day of March and
September of each year in the period from the day following the Term Loan A
Drawdown Date until Term Loan A Maturity Date, and the Term Loan A Maturity Date
(if a Term Loan A Interest Payment Date falls on a day other than a Business
Day, such Term Loan A Interest Payment Date shall be the following Business Day,
and if such Business Day falls in the following month, it shall be the preceding
Business Day).

1.100
“Term Loan A Interim Principal Due Date” (term loan A kichu ganpon bensaibi)
means each date indicated in the Term Loan A Principal Due Date (term loan A
ganpon bensaibi) column in the Payment Schedule of Appendix 2 hereto as a date
on which principal in the amount indicated in the corresponding Term Loan A
Principal Due Amount (term loan A ganpon bensai kingaku) column is due and
payable (excluding the Term Loan A Maturity Date; if such date falls on a day
other than a Business Day, it shall be the following Business Day, and if such
following Business Day falls in the following month, it shall be the preceding
Business Day).

1.101
“Term Loan A Lenders” (term loan A kashitsukenin) means the Lenders having Term
a Loan A amount indicated in the Individual Loan Amount column of Appendix 1
hereto.

1.102
“Term Loan A Lending Obligation” (term loan A kashitsuke gimu) means the
obligation of Term Loan A Lenders pursuant to Clause 2.1(1).

1.103
“Term Loan A Maturity Date” (term loan A mankibi) means the last day of
September 2024 (if such day falls on a day other than a Business Day, the
following Business Day, and if such following Business Day falls in the
following month, the preceding Business Day).

1.104
“Term Loan A Spread” (term loan A spread) means 2.00% per annum.

1.105
“Term Loan B” (term loan B kashitsuke) means all Term Loan B Individual Loans in
the aggregate.

1.106
“Term Loan B Applicable Interest Rate” (term loan B tekiyo riritsu) means the
Term Loan B Base Rate plus the Term Loan B Spread.

1.107
“Term Loan B Base Rate” (term loan B kijun kinri) means with respect to each
Term Loan B Interest Calculation Period, the six-month (with respect to the
first and last Term Loan B Interest Calculation Periods, a period corresponding
to the relevant Term Loan B Interest Calculation Periods) (hereinafter referred
to as “Term Loan B Base Rate Period” (term loan A kijun kinri kikan)) Japanese
Yen TIBOR published by the JBA TIBOR Administration (page 17,097 of the Telerate
or other page that may replace such



-11-

--------------------------------------------------------------------------------





page) at 11:00 a.m. or at the closest possible time to 11:00 a.m. that is after
11:00 a.m. on the second Business Day prior to the Interest Payment Date (with
respect to the first Term Loan B Interest Calculation Period, the Term Loan B
Drawdown Date) for the Term Loan B Interest Calculation Period immediately
preceding such Term Loan B Interest Calculation Period. Provided, however, that
if the interest rate for the relevant Term Loan B Base Rate Period is not
displayed among the Japanese Yen TIBOR (page 17,097 of the Telerate or other
page that may replace such page) published by the JBA TIBOR Administration, the
Base Rate means the higher of (i) the interest rate for the shortest period
displayed among the Japanese Yen TIBOR (page 17,097 of the Telerate or other
page that may replace such page) published by the JBA TIBOR Administration that
exceeds the relevant Term Loan B Base Rate Period or (ii) the interest rate for
the longest period displayed among the Japanese Yen TIBOR (page 17,097 of the
Telerate or other page that may replace such page) published by the JBA TIBOR
Administration that does not exceed the relevant Term Loan B Base Rate Period
(if the relevant Term Loan B Base Rate Period is less than one week, the
interest rate for one week). Further, in cases where such interest rate is not
published for some reason, this rate shall be the interest rate (indicated as an
annual rate) reasonably decided by the Agent as the offered rate for yen lending
transactions for a period corresponding to such Term Loan B Base Rate Period in
the Tokyo Interbank Market as of 11:00 a.m. on the second Business Day prior to
the Desired Drawdown Date or the time closet to 11:00 a.m. that is prior to
11:00 a.m. (with respect to the first Term Loan B Interest Calculation Period,
the Term Loan B Drawdown Date) associated with the Term Loan B Interest
Calculation Period immediately preceding such Term Loan B Interest Calculation
Period. Provided, however, that in a case where such interest rate is less than
zero, such interest rate shall be zero.
1.108
“Term Loan B Break Funding Cost” (term loan B seisankin) means, in a case where
the principal of Term Loan B Individual Loan is repaid or set off on a day other
than a Term Loan B Interest Payment Date (including a case where Guarantee
Obligations of any Guarantor of the principal of the relevant Term Loan B
Individual Loan is repaid or set off; hereinafter the same in this paragraph),
if the Term Loan B Reinvestment Rate falls below the Term Loan B Applicable
Interest Rate as of the time of such repayment or set-off, the amount obtained
by multiplying the principal amount thus repaid or set-off by (i) the difference
between the Term Loan B Reinvestment Rate and such Term Loan B Applicable
Interest Rate, and (ii) the actual number of days in the Term Loan B Remaining
Period. “Term Loan B Remaining Period” means the period commencing on the day
the repayment or set-off was made and ending on next Term Loan B Interest
Payment Date, and “Term Loan B Reinvestment Rate” means the interest rate
reasonably determined by the Term Loan B Lenders as the applicable interest rate
assuming that the repaid or off-set principal amount will be reinvested in the
Tokyo Interbank Market during the Term Loan B Remaining Period. Such Term Loan B
Break Funding Cost shall be calculated for the relevant period by prorating
assuming a 365-day year, inclusive of the first day and exclusive of the last
day of the relevant period, with division to be performed last and fractions
less than one yen to be discarded.

1.109
“Term Loan B Drawdown Date” (term loan B kashitsuke jikkobi) means November 7,
2018.

1.110
“Term Loan B Individual Loan” (term loan B kobetsu kashitsuke) means the loans
to be disbursed by individual Term Loan B Lender pursuant to this Agreement.



-12-

--------------------------------------------------------------------------------





1.111
“Term Loan B Individual Loan Money” (term loan B kobetsu kashitsuke jikkokin)
means monies which the Term Loan B Lenders lend to the Borrower through the Term
Loan B Individual Loans. “Term Loan B Individual Loan Amount” (term loan B
kobetsu kashitsuke jikkokingaku) means the amount (in the case of a change in
accordance with the provisions of Clause 27.2, the amount after such change) of
Term Loan B Individual Loan Money indicated in Appendix 1 hereto for a Term Loan
B Lender.

1.112
“Term Loan B Interest Calculation Period” (term loan B risoku keisan kikan)
means, initially, the period from the Term Loan B Drawdown Date until the first
Term Loan B Interest Payment Date, and subsequently, each period from the
immediately preceding Term Loan B Interest Payment Date until the next Term Loan
B Interest Payment Date.

1.113
“Term Loan B Interest Payment Date” (term loan B riharaibi) means the dates of
interest payment dates for Term Loan B, which shall be the last day of March and
September of each year in a period from the day following the Term Loan B
Drawdown Date until the Term Loan B Maturity Date, and the Term Loan B Maturity
Date (if a Term Loan B Interest Payment Date falls on a day other than a
Business Day, such Term Loan B Interest Payment Date shall be the following
Business Day, and if such Business Day falls in the following month, it shall be
the preceding Business Day).

1.114
“Term Loan B Lenders” (term loan B kashitsukenin) means the Lenders having a
Term Loan B amount indicated in the Individual Loan Amount column of Appendix 1
hereto.

1.115
“Term Loan B Lending Obligation” (term loan B kashitsuke gimu) means the
obligation of the Term Loan B Lenders pursuant to Clause 2.1(1).

1.116
“Term Loan B Maturity Date” (term loan B mankibi) means the last day of
September 2024 (if such day falls on a day other than a Business Day, the
following Business Day, and if such following Business Day falls in the
following month, the preceding Business Day).

1.117
“Term Loan B Spread” (term loan B spread) means 2.25% per annum.

1.118
“Third Party Security Provider(s)” (butsujo hoshonin) means a person other than
the Borrower who creates a Security Interest pursuant to a Security Agreement,
individually or collectively.

1.119
“TOKIN Singapore” means TOKIN Singapore Pte. Ltd., a Singaporean corporation.

1.120
“Total Loan Amount” (kashitsuke so-gaku) means, with respect to the Term Loan A,
the total Term Loan A Individual Loan Amount, and with respect to the Term Loan
B, the total Term Loan B Individual Loan Amount.



-13-

--------------------------------------------------------------------------------






2.
RIGHTS AND OBLIGATIONS OF LENDERS

2.1
(i)    The Lenders shall, in accordance with this Agreement, each lend the
Individual Loan Amount to the Borrower on the Drawdown Date if the requirements
provided for in each item of Clause 4 are satisfied.

(ii)
The drawdown of the Loans shall be carried out in accordance with the provisions
of this Agreement for each Term Loan A and Term Loan B

2.2
Unless otherwise provided for in this Agreement, each Lender may exercise its
rights under this Agreement separately and independently.

2.3
Unless otherwise provided for in this Agreement, the obligations of each Lender
under this Agreement shall be separate and independent, and a Lender shall not
be released from its obligations under this Agreement for the reason that any of
the other Lenders fails to perform such obligations. A Lender shall not be
responsible for any failure of other Lenders to perform their obligations under
this Agreement.

2.4
If with respect to an Individual Loan, a Lender, in breach of its Lending
Obligation relating to such Individual Loan, fails to make such Individual Loan
on the Drawdown Date for such Individual Loan, such Lender shall, upon request
by the Borrower, immediately compensate the Borrower for all Loss incurred by
the Borrower as a result of such breach; provided, however, that the maximum
amount of such compensation to the Borrower for the Loss incurred shall be the
difference between (i) the interest and other expenses that is required or would
be required by the Borrower to be paid for the period from the Drawdown Date
(inclusive) until the first Interest Payment Date for such Individual Loan
(exclusive) if the Borrower separately makes a drawdown as a result of such
Individual Loan’s failure to be made on the Drawdown Date, and (ii) the interest
and other expenses that the Borrower would have been required pay for the period
from the Drawdown Date (inclusive) until the first Interest Payment Date for
such Individual Loan (exclusive) had such Individual Loan been made on the
Drawdown Date.


3.
USE OF PROCEEDS

The Borrower shall use the money raised by the Loan solely for the purpose of
making an intercompany loan to the Borrower Parent Company pursuant to the
Permitted ICL Agreement to be used for repayment of the Existing KEMET Loans and
payment of fees, costs and expenses in connection with this Agreement and the
repayment of the Existing KEMET Loans. The Agent and each Lender shall not be
obliged to confirm that the Borrower complies with this Clause.

4.
CONDITIONS PRECEDENT FOR MAKING OF LOANS

The Lender shall make an Individual Loan upon the condition (irrespective of
whether or not notice in Clause 6.1 was given) that the conditions (excluding
conditions which were waived) provided for in each of the following items are
satisfied for each Loan on the Drawdown Date relating to the relevant Loan. The
satisfaction of such conditions shall be determined individually by each Lender
relating to the relevant Loan, and no Lender other than the Lender relating to
the relevant Loan or the Agent shall be responsible for a Lender’s determination
or refusal to make an Individual Loan.
(i)
No Exemption Event has occurred with respect to that Lender.



-14-

--------------------------------------------------------------------------------





(ii)
All representations and warranties made pursuant to the Loan-Related Agreements
by relevant parties to the Loan-Related Agreements are true and correct on the
Drawdown Date, provided, however, that if the relevant provision is not subject
to materiality or other similar qualifications, any breach which the Lender
reasonably determines to be immaterial is excluded.

(iii)
The Borrower has not breached any provision of the Loan-Related Agreements, and
there is no concrete threat that such breach may occur on or after the Drawdown
Date, provided, however, that if the relevant provision is not subject to
materiality or other similar qualifications, any breach or threat which the
Lender reasonably determines to be immaterial is excluded.

(iv)
No consultation pursuant to the provisions of Clause 7.5 has been held.

(v)
The Borrower has submitted all of the following documents to the Agent and All
Lenders, and the Agent and All Lenders are reasonably satisfied with the content
thereof:

(a)
the certificate of seal registration of the representative of the Borrower who
signs and affixes his seal to the Loan-Related Agreements (issued within three
(3) months from the execution date of this Agreement);

(b)
a certificate of all past and present recorded matters (issued within three (3)
months from the execution date of this Agreement);

(c)
a certified copy of the articles of incorporation (effective as of the execution
date of this Agreement);

(d)
a certified copy of the registry of shareholders (effective as of the execution
date of this Agreement);

(e)
provision of the seal or signature in the form designated by the Agent;

(f)
a certified copy of the minutes of the meeting of the board of directors of the
Borrower that approved the execution of the Initial Related Agreements (to which
it is a party; hereinafter the same in this Sub-item (f)) and the drawdown, the
performance of the obligations and the execution of the transactions pursuant to
the Initial Related Agreements; and

(g)
a certified copy of the Initial Related Agreements (excluding those to which any
Lender is a party) (with respect to any loan agreement and other agreements that
require a revenue stamp if copies of such agreements are certified, a copy will
suffice).

(vi)
That Borrower has submitted all of the following documents relating to each
Guarantor to the Agent and All Lenders, and the Agent and All Lenders are
reasonably satisfied with their content thereof:

(If the Guarantor is a corporation under the laws of Japan)
(i)
the certificate of seal registration of the representative of the Guarantor who
signs and affixes his seal to the Loan-Related Agreements (issued within three
(3) months from the execution date of this Agreement);



-15-

--------------------------------------------------------------------------------





(ii)
a certificate of all past and present recorded matters (issued within three (3)
months from the execution date of this Agreement);

(iii)
a certified copy of the articles of incorporation (effective as of the execution
date of this Agreement);

(iv)
a certified copy of the registry of shareholders (effective as of the execution
date of this Agreement);

(v)
provision of the seal or signature in the form designated by the Agent; and

(vi)
a certified copy of the minutes of the meeting of the board of directors of the
Guarantor that approved the execution of the Initial Related Agreements (to
which it is a party; hereinafter the same in this Sub-item (f)) and the drawdown
pursuant to the Initial Related Agreements;

(If the Guarantor is a corporation under any foreign laws)
(a)
the certificate of seal registration or the certificate of signature of the
representative of the Guarantor who signs and affixes his seal to the
Loan-Related Agreements (issued within three (3) months from the execution date
of this Agreement);

(b)
an official document certifying the incorporation or formation of the Guarantor
(issued within three (3) months from the execution date of this Agreement);

(c)
a certified copy of the articles of incorporation or documents equivalent
thereto (effective as of the execution date of this Agreement);

(d)
other than with respect to the Borrower Parent Company, a certified copy of the
registry of shareholders or documents equivalent thereto (effective as of the
execution date of this Agreement) (certification by the Borrower shall suffice;
the same applies in the case of a foreign corporation hereinafter);

(e)
provision of the seal or signature in the form designated by the Agent; and

(f)
a certified copy of the minutes of the meeting of the board of directors of the
Guarantor that approved the execution of the Initial Related Agreements (limited
to those to which it is a party; hereinafter the same in this Sub-item (f)) and
the performance of the duties pursuant to the Initial Related Agreements (in the
case where the relevant company does not have a board of directors as at the
approval, a written decision by a director, minutes of shareholders meeting or a
decision of other applicable corporate body).


5.
MAKING OF LOANS

5.1
If a Lender does not give notice pursuant to Clause 6.1, and all conditions
provided for in each item of Clause 4 are satisfied on the Drawdown Date, the
Lender shall, with respect to the Loan for which it owes a Lending Obligation,
remit the Individual Loan Amount to the Syndicate Account by 11:00 am of the
Drawdown Date. The Individual Loan shall be deemed to have been made by that
Lender as of the time of the remittance to the Syndicate Account.



-16-

--------------------------------------------------------------------------------





5.2
When the Loan is made pursuant to Clause 5.1, the Borrower shall immediately
provide to the Agent a written receipt describing the amount of the Loan and the
specifics of the Individual Loan. The Agent shall, upon receiving such receipt,
promptly provide a copy thereof to the Lender who made the Individual Loan. The
Agent shall retain the original receipt on behalf of that Lender until the
Outstanding Individual Loan Money is repaid in full.


6.    REFUSAL TO MAKE LOANS
6.1
A Lender who decides not to make the Individual Loan for the reason that all or
part of the conditions in Clause 4 are not satisfied (the “Non-Drawdown Lender”)
may notify the Agent, the Borrower and all other Lenders of the Loan in respect
of which the Lender decided not to make the Individual Loan of the decision with
the reason affixed thereto by 10 o’clock of the Drawdown Date for the
corresponding Loan; provided, however, that if, notwithstanding the satisfaction
of all the conditions in Clause 4, the Individual Loan is not made, the
Non-Drawdown Lender may not be released from liabilities arising from the breach
of its Lending Obligations, and the Non-Drawdown Lender shall indemnify the
Borrower’s Loss arising from the breach of its Lending Obligations within the
scope of reasonable causation.

6.2
The Borrower shall be responsible for any Loss within the scope of reasonable
causation incurred by the Non-Drawdown Lender or the Agent as a result of the
failure to make the Individual Loan by that Non-Drawdown Lender; provided,
however, that the foregoing shall not apply if the failure to make the
Individual Loan constitutes a breach of the Non-Drawdown Lender’s Lending
Obligations.


7.
INCREASED COSTS AND ILLEGALITY

7.1
A Costs Increased Lender may, by notifying the Borrower in writing via the
Agent, request the Borrower to elect either to bear the Increased Costs or to
repay the obligations to the Costs Increased Lender. The Borrower shall respond
to such request within 10 Business Days from the day the response notice reaches
the Borrower (inclusive; the “Increased Costs Request Arrival Date”) by giving
written notice to the Costs Increased Lender via the Agent. If the response of
the Borrower does not reach the Costs Increased Lender within 10 Business Days
from the Increased Costs Request Arrival Date (inclusive), the expiration of
that period shall be deemed as the response by the Borrower for electing to bear
the Increased Costs.

7.2
If the Borrower elects to bear the Increased Costs in response to the Costs
Increased Lender’s request in Clause 7.1 (including the case where it is deemed
to elect to bear the Increased Costs pursuant to Clause 7.1), the Borrower shall
pay, in accordance with the provisions of Clause 16, the Costs Increased Lender
the money equivalent to such costs within 10 Business Days from the day the
response by the Borrower for electing to bear the Increased Costs is made in
accordance with Clause 7.1 (or, if it is deemed to elect to bear the Increased
Costs pursuant to Clause 7.1, from the day that is the response due date under
Clause 7.1).

7.3
If the Borrower elects to repay the obligations to the Costs Increased Lender in
response to the request in Clause 7.1, the Borrower shall notify the Agent and
All Lenders in writing of (a) the desire to repay the obligations to the Costs
Increased Lender, and (b) the date the Borrower desires to repay such
obligations (the “Desired Repayment Date”). The Desired Repayment Date must be a
Business Day that falls within the period from not earlier than ten (10)
Business Days to not later than fifteen (15) Business Days after the Borrower
makes such notice. If the Costs Increased Lender incurs any Break Funding Cost,
the Costs



-17-

--------------------------------------------------------------------------------





Increased Lender shall notify the Agent of the amount of the Break Funding Cost
by 2 Business Days prior to the Desired Repayment Date. After receiving such
notice, the Agent shall notify the Borrower of the same by aBusiness Day prior
to the Desired Repayment Date.
7.4
In the event that notice under the first sentence of Clause 7.3 is given by the
Borrower, the Borrower shall not bear the Increased Costs, and pay to the Costs
Increased Lender on the Desired Repayment Date, in accordance with the
provisions of Clause 16, all obligations it owes to the Costs Increased Lender
pursuant to this Agreement. The Borrower shall, at the same time as paying the
principal of the Individual Loan pursuant to this paragraph, pay to the Costs
Increased Lender the Accrued Interest on such principal and the Break Funding
Cost notified by the Costs Increased Lender.

7.5
If the execution and performance of the Loan-Related Agreements and any
transactions contemplated thereunder become contrary to any Laws and Ordinances
binding upon any Lender, such Lender shall consult with the Borrower and all
other Lenders through the Agent and determine measures to take. In this case,
the Borrower and All Lenders excluding such Lender may not refuse the payment of
all obligations owed by the Borrower to that Lender without reasonable cause.


8.
REPAYMENT OF PRINCIPAL

8.1
The Borrower shall, in accordance with the Repayment Schedule of Appendix 2 of
this Agreement, pay to the Term Loan A Lender the principal of the Term Loan A
in instalments on each Term Loan A Interim Principal Due Date and the Term Loan
A Maturity Date in accordance with the provisions of Clause 16. The amount to be
paid to a Term Loan A Lender on a Term Loan A Interim Principal Due Date shall
be the amount of principal to be paid by the Borrower to all Term Loan A Lenders
relating to the Term Loan A on the relevant Term Loan A Interim Principal Due
Date multiplied by the Term Loan A Commitment Ratio of the relevant Term Loan A
Lender after the drawdown of the Term Loan A on the Term Loan A Drawdown Date,
and the amount to be paid to a Term Loan A Lender on the Term Loan A Maturity
Date shall be the remaining principal amount of the Term Loan A Individual Loan
payable to the Term Loan A Lender on the Term Loan A Maturity Date.

8.2
The Borrower shall pay to the Term Loan B Lenders the principal of the Term Loan
B in lump sum on the Term Loan B Maturity Date in accordance with Clause 16.


9.
INTEREST

9.1
The Borrower shall pay to each Lender on each Interest Payment Date, which is
final day of an Interest Calculation Period for the relevant Loan, in accordance
with the provisions of Clause 16, the total amount of interest obtained by
multiplying the principal amount of the Individual Loan of such Lender for such
Interest Calculation Period by (i) the Applicable Interest Rate, and (ii) the
actual number of days of the Interest Calculation Period.

9.2
The calculation method for interest in Clause 9.1 shall be on a per diem basis,
inclusive of first day and exclusive of last day, assuming that there are 365
days per year, wherein divisions shall be done at the end of the calculation,
and fractions less than one yen shall be rounded down.




10.
PREPAYMENT



-18-

--------------------------------------------------------------------------------





10.1
[Intentionally Deleted]

10.2
If the Borrower desires to make a prepayment of all or part of the principal of
each Loan (hereinafter referred to as the “Prepayment”) other than on a Due
Date, the Borrower may make a prepayment by giving a written notice to the Agent
by 8 Business Days prior to the date the Borrower desires to make the Prepayment
(the “Desired Prepayment Date”), stating (a) the facility of the Loan the
Borrower desires to prepay, (b) the principal amount of the Loan the Borrower
desires to prepay (the all outstanding principal amount of such Loan or not less
than 1 hundred million yen, in increments of 1 hundred million yen), (c) that
the Borrower will pay in full on the Desired Prepayment Date, the interest (the
“Accrued Interest”) on the principal amount desired to be prepaid that has
accrued by the Desired Prepayment Date (inclusive) and (d) the Desired
Prepayment Date. After receiving notice from the Borrower, the Agent shall
notify All Lenders of the Loan in respect of which the Prepayment is to be made
of Items (a) through (e) of this Clause 10.2 within the next Business Day

10.3
If the Prepayment is made in accordance with Clause 10.2 on the day other than
the Payment Day of each Loan, all of the Lenders of the Loan in respect of which
the Prepayment is to be made shall notify the Agent of the amount of the Break
Funding Cost, if any, for the Loan in respect of which the Prepayment is to be
made by 3 Business Days prior to the Desired Prepayment Date. After receiving
such notice, the Agent shall notify the Borrower and the Guarantors of the same
by 3 Business Days prior to the Desired Prepayment Date. The Borrower shall pay,
in accordance with the provisions of Clause 16, the total of the principal, the
Accrued Interest and the Break Funding Cost in respect of the Loan to be prepaid
on the Desired Prepayment Date.

10.4
The Borrower will not be able to make the Prepayment with respect to the Term
Loan A until and unless the obligation of the Term Loan B is fully repaid. Where
the Prepayment of part of the principal of the Term Loan A is made in accordance
with this clause, the application of the Prepayment to the principal shall be
made from the principal which has the latest Due Date to the principal which has
the earliest Due Date pursuant to the repayment schedule of Attachment 2.


11.
DEFAULT INTEREST

11.1
If the Borrower and the Guarantor default in the performance of its payment
obligations under the Loan Related Agreements owing to a Lender or the Agent the
Borrower shall, promptly upon the Agent’s written demand and in accordance with
the provisions of Clause 16, for the period commencing on the day of receipt by
the Borrower should perform such defaulted obligation (the “Defaulted
Obligations”) of such written demand and ending on the day the Borrower performs
all Defaulted Obligations, pay default interest calculated by multiplying the
amount of any overdue principal, interest and fees by the Applicable Interest
Rate plus 2% per annum.

11.2
The calculation method for default interest in Clause 14.1 shall be on a per
diem basis, inclusive of first day and exclusive of last day, assuming that
there are 365 days per year, wherein divisions shall be done at the end of the
calculation, and fractions less than one yen shall be rounded down.


12.
AGENT FEE



-19-

--------------------------------------------------------------------------------





The Borrower shall pay the Agent Fee to the Agent as separately agreed between
the Borrower and the Agent, for the performance of the Agent Services provided
for in this Agreement.

13.
EXPENSES; TAXES AND PUBLIC CHARGES

13.1
All reasonable and documented out-of-pocket expenses (with resepct to attorney’s
fees, limited to reasonable and documented attorney’s fees of such attorney as
retained by the Agent) incurred by the Agent in connection with the preparation
and any revision or amendment of the Loan-Related Agreements and documents
relating hereto, and all reasonable and documented out-of-pocket expenses
(including reasonable and documented attorney’s fees) incurred in relation to
the enforcement of the rights or the performance of the obligations by the
Lender and the Agent pursuant to the Loan-Related Agreements shall be borne by
the Borrower to the extent that it is not in violation of Laws and Ordinances.
If any Lender or the Agent has paid these expenses in the place of the Borrower,
the Borrower shall, promptly upon the Agent’s written request, pay the same in
accordance with the provisions of Clause 16.

13.2
The stamp duties and any other similar Taxes and Public Charges incurred in
relation to the preparation, amendment or enforcement of the Loan-Related
Agreements and documents relating hereto shall be borne by the Borrower. If any
Lender or the Agent has paid these Taxes and Public Charges in the place of the
Borrower, the Borrower shall, promptly upon the Agent’s written request, pay the
same in accordance with the provisions of Clause 16.


14.    GUARANTEE
14.1
(i) With respect to the Borrower Parent Company and TOKIN EMC Engineering Co.,
Ltd., on the Drawdown Date, (ii)with respect to TOKIN Electronics (Xiamen) Co.,
Ltd., by the day that six months have elapsed from the Drawdown Date, and
(iii)with respect to the Borrower Overseas Sales Companies (limited to those
that exsit as subsidiaries of the Borrower at the end of December 2019), by the
end of December 2019 (for (ii) and (iii) above, with respect to any Planned
Guarantor that is not a corporation under the laws of Japan regarding which it
is learned that submission of a guarantee letter is practically and reasonably
difficult, the submission of the guarantee letter by such Planned Guarantor may
be exempted upon agreement between the Borrower and the Lenders through a good
faith consultation), the Borrower shall cause each Planned Guarantor to prepare
and affix its seal to a guarantee letter in the form of Attachment 5-1 through
Atachment 5-3, providing that the relevant Planned Guarantor guarantees all
obligations that the Borrower owes pursuant to the Loan-Related Agreements
(“Loan-Related Obligations”), and by the submission date of the relevant
guarantee letter, submit to the Agent and All Lenders through the Agent a copy
of the relevant guarantee letter and the following documents (excluding any
documents submitted to the Agent and the Lenders through the Agent pursuant to
this Agreement before submission of the relevant guarantee letter, provided that
the contents have not changed), and as soon as practically possible, cause the
relevant Planned Guarantor to perform procedures necessary for the relevant
Guarantee. With submission of such a guarantee letter, a Guarantee Agreement
that guarantees the Borrower’s Loan-Related Obligations shall be deemed to have
been formed. If any such Planned Guarantor is not a corporation under the laws
of Japan, with respect to the documents of Item (a) through Item (e), if there
are any documents that are equivalent or similar to the documents in such items,
submission of such equivalent or similar documents shall suffice.

(i)
A certified copy of the articles of incorporation of the relevant Planned
Guarantor;



-20-

--------------------------------------------------------------------------------





(ii)
A certificate of all past and present recorded matters of the relevant Planned
Guarantor (obtained within three (3) months before the submission date of the
guarantee letter);

(iii)
A certificate of seal registration of the representative of the relevant Planned
Guarantor (obtained within three (3) months before the submission date of the
guarantee letter);

(iv)
The relevant Planned Guarantor’s seal or signature in the form designated by the
Agent; and

(v)
(a) A certified copy of the resolutions of the board of directors of the
relevant Planned Guarantor (if the relevant Planned Guarantor is not a company
with a board of directors at the time of such approval, a directors’ decision
letter, resolutions of shareholders, or other document that evidences the
decision of an authorized organ), or (b) (if the decision-making organ is not a
meeting body), a certificate prepared by the relevant Planned Guarantor’s
representative having content reasonably satisfactory to the Lenders approving
the Guarantee under the Guarantee Agreement.

14.2
If the Borrower or a Guarantor establishes or acquires a new Borrower Material
Subsidiary (“New Subsidiary”) (including the case where an existing Subsidiary
is determined to be a Borrower Material Subsidiary, in which case such Borrower
Material Subsidiary is deemed to be acquired when such determination is made),
and the Majority Lenders so reasonable demand, the Borrower or the Guarantors
shall promptly comply with the Majority Lenders’ demand and cause such New
Subsidiary to engage in the acts specified in the preceding paragraph, and
guarantee the Loan-Related Obligations, provided that the provision of guarantee
of a New Subsidiary may be exempt if it is confirmed that the provision of such
guarantee is practically and reasonably difficult under local law or based on
local practice. In such a case, the portions in Item (a) through Item (e) of the
preceding paragraph referring to “the relevant Planned Guarantor” shall be
amended to read as “the relevant New Subsidiary,” and if such New Subsidiary is
not a corporation under the laws of Japan, if there are any documents that are
equivalent or similar to the documents in such Item (a) through Item (e),
submission of such equivalent or similar documents shall suffice.

14.3
If in accordance with the provisions of this Agreement, the status, rights and
duties of any Lenders or the Agent are succeeded to by a third party,
concurrently with such succession, the Borrower shall cause the Guarantors to
consent in writing to the assignment by the Lenders and the Agent of their
status, rights and duties under the Guarantee Agreements to such third party,
and provide cooperation reasonably necessary; provided, however, that if the
Majority Lenders demand, in lieu of causing the Guarantors to consent in writing
pursuant to the first sentence of this paragraph, the Borrower shall cause the
Guarantors to, concurrently with such succession (with respect to any Guarantor
that is not a corporation under the laws of Japan regarding which it is learned
that submission of a guarantee letter concurrently with such succession is
practically and reasonably difficult, the submission of the guarantee letter may
be postponed until a deadline agreed to by the Borrower and the Lender through
good faith consultations or the submission of the guarantee letter may be
exempted), the Borrower shall cause the Guarantors to newly prepare and affix
their seals to a guarantee letter on the form of Attachment 5-1 through
Attachment 5-3 providing that the relevant the Guarantor guarantees the
Loan-Related Obligations, submit the same to the Agent, and submit to All
Lenders through the Agent a copy of the relevant guarantee letters. In such a
case, by the submission date of the relevant guarantee letters, the Borrower
shall submit to the relevant assignee through the Agent the documents set forth
in the items of



-21-

--------------------------------------------------------------------------------





Paragraph 1 (excluding any documents submitted to the Agent and the Lenders
through the Agent pursuant to this Agreement before the submission of the
relevant guarantee letter if their contents have not changed). In a case where a
Guarantor is not a corporation under the laws of Japan, if there are any
documents that are equivalent or similar to the documents in Paragraph 1, Item
(a) through Item (e), submission of such equivalent or similar documents shall
suffice.
14.4
The Lenders and the Agent shall be entitled, without exercising their rights
against the Borrower or any Guarantor and without any warning, to demand
performance of the Guarantee Obligations by the Guarantors. Further, if because
of Insolvency Proceedings related to the Borrower or any Guarantor, any payment
by the Borrower or such Guarantor that has already been made pursuant to this
Agreement is subject to avoidance or is nullified for any other reason or
refunded, the Guarantors shall owe Guarantee Obligations for obligations related
to such payment as if such payment had not been made but shall not be required
to make any additional payment unless and until the amount is taken away from a
Lender or the Agent.

14.5
Even if any security or Guarantee related to the Loan Obligations by any Lender
or the Agent is changed or cancelled in whole or in part for such Lender’s or
the Agent’s reasons, Guarantors shall not assert release from obligation against
such Lender or the Agent, or lodge any other objections. Even if a Guarantor
suffers damage from the foregoing, it shall not make any demand for compensation
for damage against such Lender or the Agent.

14.6
If any Guarantor performs its Guarantee Obligations to any Lender or the Agent
in whole or in part, while any transactions between the Borrower and any Lender
or the Agent (not limited to a Lender or the Agent for whose benefit guarantee
obligations were performed) are continuing, without the consent of All Lenders
and the Agent with whom such transactions are continuing, the Guarantors shall
not be entitled to exercise any rights obtained from the Lenders or the Agent
through subrogation pursuant to the performance of such Guarantee Obligations.
Upon request from a Lender or the Agent, the Guarantors shall assign its rights
or the rank associated with its rights to such Lender or the Agent gratis. If
the Borrower’s obligations pursuant to the Loan-Related Agreements are paid in
full, such Lender or the Agent shall return such right or the rank associated
with such rights in its possession at that point in time to such Guarantor
gratis; provided, however, that, the Borrower or Guarantor shall bear reasonable
costs necessary for such assignment or return.

14.7
If with respect to any transaction between the Borrower and any Lender or the
Agent, any Guarantor has given a guarantee other than for the Guaranteed
Obligations for the benefit of such Lender or the Agent, such guarantee shall
not be changed from the bearing of the Guarantee Obligations. If with respect to
any transaction between the Borrower and any Lender or the Agent, any Guarantor
has given a revolving guarantee with a maximum amount for the benefit of such
Lender or the Agent, the loan amount of such Lender shall be added to such
maximum amount. If with respect to any transaction between the Borrower and any
Lender or the Agent, any Guarantor provides guarantee for the benefit of such
Lender or the Agent in the future, the same shall apply.

14.8
Each Guarantor shall not assert that the receivables of the Borrower or any
other Guarantor due from any Lender or the Agent shall be set off against the
obligations that are, or will be in the future, owed to such Lender or the Agent
by the Borrower under this Agreement.




15.
SECURITY



-22-

--------------------------------------------------------------------------------





15.1
In order to secure the performance of the Loan-Related Obligations, the Borrower
shall, with respect to the following assets held by the Borrower, execute the
relevant Security Agreements for each Lender having content and form reasonably
satisfactory to All Lenders by the last day of December 2018 (with respect to
the assets set forth in Item (1) below, by the last day of March 2019) (with
respect to any assets regarding which it is learned that execution of relevant
Security Agreements by such date are practically and reasonably difficult, the
execution of the relevant Security Agreements may be postponed until a deadline
agreed to by the Borrower and the Lenders through good faith consultations or
the execution of the relevant Security Agreements may be exempted), and create
first-rank security interests and complete procedures necessary for perfection
(against third parties and obligors) in accordance with the schedule and
contents set forth in such Security Agreements. The same will apply in a case
where any of the following assets are subsequently acquired (including the case
where an existing subsidiary is determined to be a Borrower Subsidiary (Share
Collateral), in which case such Borrower Subsidiary (Share Collateral) is deemed
to be acquired when such determination is made): the relevant Security Agreement
or other applicable documents shall be executed promptly after any such asset is
acquired, first-rank security interests shall be created thereupon, and
procedures necessary for perfection (against third parties and obligors) shall
be completed.

(i)
Shares of Borrower Subsidiaries (Share Collateral) held by the Borrower.

(ii)
Monetary claims (current, if any, and future claims) to the Borrower Parent
Company pursuant to the Permitted ICL Agreement (Borrower Parent Company) held
by Borrower.

(iii)
Real properties held by the Borrower set out in Attachment 6 (formal
registration).

15.2
The Borrower shall, by the execution day of this Agreement and the day of
Security Interest creation under this Clause 15, submit the following documents
(excluding documents submitted to the Agent and Lenders pursuant to the
provisions of this Agreement on or before such day of Security Interest creation
which have not been changed) to the Agent and All Lenders through Agent.

(i)
Certified copies of the Borrower’s articles of incorporation, registry of
shareholders and registry of lost share certificates (if any);

(ii)
The Borrower’s certificate of all past and present recorded matters (obtained
within three (3) months before the creation of the Security Interest);

(iii)
The Borrower’s representative’s certificate of seal registration (obtained
within three (3) months before the creation of the Security Interest);

(iv)
The Borrower’s signature or seal in form designated by the Agent; and

(v)
A certified copy of the minutes of the meeting of the board of directors of the
Borrower approving the relevant security creation.

15.3
To secure the performance of the Loan-Related Obligations, with respect to 100 %
of the Borrower’s shares held by KEC, the Borrower shall cause KEC to execute a
related Security Agreement for each Lender having content and form reasonably
satisfactory to All Lenders by the last day of December 2018, and create
first-rank security interests and complete the procedures necessary for
perfection (against third parties and obligors) in accordance with the schedule
and terms set forth in the relevant Security Agreements. The same shall apply



-23-

--------------------------------------------------------------------------------





in a case where the Borrower’s shares are subsequently acquired; the relevant
Security Agreement or other applicable documents shall be executed promptly
after any such shares are acquired, first-rank security interests shall be
created, and the procedures necessary for perfection (against third parties and
obligors) shall be completed.
15.4
The Borrower shall, by the day of Security Interest creation in this Clause 15,
cause KEC to submit the following documents (excluding documents submitted to
the Agent and Lenders pursuant to the provisions of this Agreement on or before
such day of security interest creation which have not been changed) to Agent and
All Lenders through the Agent.

(i)
a certificate of the secretary or assistant secretary of KEC dated as of the
date hereof, certifying that:

(a)
attached thereto is a true and complete copy of each of the certificate or
articles of incorporation and the by-laws (or equivalent organizational
documents), as applicable, of the KEC certified (to the extent applicable) as of
a recent date by the Secretary of State of the state of its incorporation or
organization, as the case may be;

(a)
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors, managers, or other applicable governing body of KEC
authorizing the execution, delivery and performance of this Agreement and the
documents executed in connection with this Agreement; and

(b)
as to the incumbency and specimen signature of each officer executing any
documents delivered in connection with this Agreement on behalf of KEC.

15.5
To secure the performance of the Loan-Related Obligations, with respect to all
shares in the Borrower Subsidiaries (Share Collateral) held by TOKIN Singapore,
the Borrower shall cause TOKIN Singapore to execute a related Security Agreement
for each Lender having content and form reasonably satisfactory to All Lenders
by the last day of March 2019, and create first-rank security interests and
complete the procedures necessary for perfection (against third parties and
obligors) in accordance with the schedule and terms set forth in the relevant
Security Agreements. In the case where TOKIN Singapore transfers or otherwise
disposes of the shares in the Borrower Subsidiaries (Share Collateral) held by
it to the Borrower, the Borrower Parent Company, Etc. or a Subsidiary of the
Borrower (hereinafter referred to as the “Assignee of the Borrower Subsidiaries
(Share Collateral)”) as a result of a Permitted Reorganization, the Borrower
shall cause such Assignee of the Borrower Subsidiaries (Share Collateral) to
execute the relevant Security Agreements, create security interests and perform
the procedures necessary for perfection with respect to all shares in the
Borrower Subsidiaries (Share Collateral) held by such Assignee of the Borrower
Subsidiaries (Share Collateral) pursuant to this Clause 15.5. The same shall
apply in a case where the shares in the Borrower Subsidiaries (Share Collateral)
are subsequently acquired by TOKIN Singapore or such Assignee of the Borrower
Subsidiaries (Share Collateral); the relevant Security Agreement or other
applicable documents shall be executed promptly after any such shares are
acquired, first-rank security interests shall be created, and the procedures
necessary for perfection (against third parties and obligors) shall be completed
(such TOKIN Singapore or Assignee of the Borrower Subsidiaries (Share
Collateral) which create security interests pursuant to this Clause 15.5, the
“Security Provider”).

15.6
The Borrower shall, by the day of Security Interest creation under this Clause
15, cause the Security Provider to submit the following documents (excluding
documents submitted to the Agent and Lenders pursuant to the provisions of this
Agreement on or before such day



-24-

--------------------------------------------------------------------------------





of Security Interest creation which have not been changed) to the Agent and All
Lenders through Agent. If any such Security Provider is not a corporation under
the laws of Japan, with respect to the documents of Item (i) through Item (iii),
if there are any documents that are equivalent or similar to the documents in
such items, submission of such equivalent or similar documents shall suffice.
(i)
Certified copies of the Security Provider’s articles of incorporation, registry
of shareholders and registry of lost share certificates (if any);

(ii)
The Security Provider’s certificate of all past and present recorded matters
(obtained within three (3) months before the creation of the Security Interest);

(iii)
The Security Provider’s representative’s certificate of seal registration
(obtained within three (3) months before the creation of the Security Interest);

(iv)
The Security Provider’s signature or seal in form designated by the Agent; and

(v)
A certified copy of the minutes of the meeting of the board of directors of the
Security Provider approving the relevant security creation.

15.7
In accordance with the Security Agreement, the Borrower shall, and shall cause
KEC and the Security Providers to create first-rank security interests for each
Lender against the Collateral set forth in this Clause 15 having content
reasonably satisfactory to All Lenders, and unless otherwise provided in the
Security Agreement, shall perfect the same to the extent necessary. If transfer
restrictions are attached to shares which are Collateral set forth in this
Clause 15, the Borrower shall include, or cause the issuer of such shares to
include, deemed approval provisions in its articles of incorporation by the day
of security creation (inclusive) set forth in this Clause 15, and shall cause
KEC and the Security Providers to cooperate to such action; provided, however,
that with respect to shares of Subsidiaries incorporated outside of Japan, it is
sufficient to take necessary measures to attain a similar purpose to the extent
reasonably practical under Laws and Ordinances and business practice.

15.8
If a third party has succeeded to the status and rights and duties of a Lender
hereunder in accordance with the provisions of this Agreement, concurrently with
such succession, in order to perform the Loan-Related Obligations, the Borrower
shall create on the Collateral that they possess which are the subjects of the
first-rank security interests created pursuant to this Clause 15 security
interests pari passu with the Security Interests, or consent in writing to such
Lender’s transferring the Security Interests to such third party, and cooperate
to the extent reasonably necessary. The Borrower shall submit a document
evidencing the creation of such Security Interests and perform any other
reasonably necessary acts, and shall cause KEC and the the Security Providers to
do such acitons.

15.9
[Intentionally Deleted]

15.10
The Borrower shall cause KEC and the Security Provider to, comply with the
provisions of the following items.

(i)
KEC and the Security Provider shall not exercise the right to claim
reimbursement or subrogation rights against the Borrower obtained through the
third party performance of the Borrower’s obligations or the foreclosure on any
Security Interest which it created until all of the Borrower’s obligations
pursuant to the Loan-Related Agreements are paid in full. Upon request from a
Lender or the Agent, KEC or the Security Provider shall, as applicable, assign
its rights or the rank associated with



-25-

--------------------------------------------------------------------------------





its rights to such Lender or the Agent gratis. If the Borrower’s obligations
pursuant to the Loan-Related Agreements are paid in full, such Lender or the
Agent shall return such right or the rank associated with such rights in its
possession at that point in time to KEC or the Security Provider gratis;
provided, however, that, the Borrower or Guarantor shall bear reasonable costs
necessary for such assignment or return.
(ii)
KEC and the Security Provider shall not assert release from liability even if a
Lender modifies or terminates other security or guarantee for the Loan-Related
Obligations for its own reasons.

15.11
The distribution of monies (including monies received from voluntary sale
instead of the foreclosure on security) received pursuant to Security Interests
created under this Clause 15 to each Lender shall be subject to Clause 22.


16.
PERFORMANCE OF BORROWER’S AND GUARANTORS’ OBLIGATIONS

16.1
In order to repay the obligations under the Loan-Related Agreements, the
Borrower and shall transfer the relevant amount to the Syndicate Account (i) by
the Due Time, for those obligations the Due Date of which is provided for
therein, or (ii) immediately upon the Agent’s request, for those obligations the
Due Date of which is not provided for therein. In such cases, the obligations of
the Borrower to the Agent or each Lender shall be deemed to have been performed
upon the time of the Agent’s withdrawal of the relevant amount from the
Syndicate Account. The Agent shall perform such withdrawal (i) on the Due Date,
for those obligations the Due Date of which is provided for herein, (ii) on the
Business Day following the transfer date, for those obligations the Due Date of
which is not provided for herein, and (iii) shall not assume any other
obligation. The Borrower shall grant to the Agent the authority to withdraw
money from the Syndicate Account in accordance with Clause 18.1, and waives the
right to cancel such entrustment (provided that such withdrawal from the
Syndicate Account may be made without the Borrower submitting a payment
request).

16.2
Unless otherwise provided for in this Agreement, a payment by the Borrower or
the Guarantors directly to a Lender other than the Agent contrary to the
provisions of the preceding paragraph of amounts owing under the Loan-Related
Agreements shall not be deemed to constitute the due performance of obligations
under the Loan-Related Agreements. In this case, the Lender receiving such
payment shall immediately pay the money it receives to the Agent, and the
obligations with respect to such money shall be deemed to have been performed
upon the Agent’s receipt of such money. The Borrower may not perform its
obligations under the Loan-Related Agreements by deed-in-lieu of performance
(daibutsu bensai) unless the Agent and All Lenders give their prior written
approval.

16.3
Payments made pursuant to Clause 20 shall be applied in the order provided for
below; provided, however, that the provisions of Clause 17.4 shall apply if any
obligation of the Borrower becomes immediately due and payable pursuant to
Clause 20.

(i)
those expenses to be borne by the Borrower or a Guarantor under the Loan-Related
Agreements, which the Agent has incurred in the place of the Borrower or a
Guarantor, and the Agent Fee and the default interest imposed thereon;

(ii)
those expenses to be borne by the Borrower or a Guarantor under the Loan-Related
Agreements, payable to a third party;



-26-

--------------------------------------------------------------------------------





(iii)
those expenses to be borne by the Borrower or a Guarantor under the Loan-Related
Agreements, which any Lender has incurred in place of the Borrower or a
Guarantor and the default interest imposed thereon;

(iv)
the default interest (excluding the default interest provided for in Items (i)
and (iii)) and the Break Funding Costs;

(v)
the interest on each Loan; and

(vi)
the principal of each Loan.

16.4
Upon the application in Clause 16.3, if the amount to be applied falls short of
the amount outlined in any of the items thereunder, with respect to the first
item not fully covered (the “Item Not Fully Covered”), the remaining amount,
after the application to the item of the next highest order of priority, shall
be applied after the proration in proportion to the amount of the individual
payment obligations owed by the Borrower or a Guarantor regarding the Item Not
Fully Covered, which have become due and payable. If with respect to the Item
Not Fully Covered there are obligations relating to the multiple Loans,
proration shall be made in proportion to the amount of the obligations for each
such Loan.

16.5
Unless otherwise required by Laws and Ordinances, the Borrower and the
Guarantors shall not deduct Taxes and Public Charges from the amount of
obligations to be paid pursuant to the Loan-Related Agreements. If it is
necessary to deduct Taxes and Public Charges from the amount payable by the
Borrower and the Guarantors, the Borrower and the Guarantors shall additionally
pay the amount necessary in order for the Lender or the Agent to be able to
receive the amount that it would receive if no Taxes and Public Charges were
imposed. In such cases, the Borrower and the Guarantors shall, within thirty
(30) days from the date of payment, directly send to such Lender or the Agent
the certificate of tax payment in relation to withholding taxes issued by the
tax authorities or other competent governmental authorities in Japan.




17.
DISTRIBUTION TO LENDERS

17.1
If there still exists any remaining amounts after deducting the amounts
equivalent to the amounts described in Clause 16.3(i) and Clause 16.3(ii) from
the amounts withdrawn from the Syndicate Account pursuant to Clause 16.1, the
Agent shall immediately distribute such remaining amounts to the Lenders in
accordance with the provisions of this Clause 17; provided, however, that if
such money was withdrawn from the Syndicate Account pursuant to Clause 7.2 or
Clause 7.4, notwithstanding the provisions of this Clause 17, the Agent shall
promptly distribute such money to the Costs Increased Lender.

17.2
If, prior to distribution by the Agent to the Lenders pursuant to this Clause
17, (a) an order for provisional attachment (kari-sashiosae), preservative
attachment (hozen-sashiosae) or attachment (sashiosae) in relation to the Loan
Receivables or the Guarantee Claims is served on the Borrower or the Guarantors,
or (b) an assignment in relation to the Loan Receivables or the Guarantee Claims
is made, the rights and obligations of the Borrower, the Guarantors, the Agent
and the Lenders shall be regulated in accordance with the following provisions:

(i)    
(a)
If the Agent completes the distribution to the Lenders pursuant to this Clause
17 before receiving notice from the Borrower or the Guarantors pursuant to



-27-

--------------------------------------------------------------------------------





Clause 19.12 that it has received service of an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment
(sashiosae) with respect to the Loan Receivables or the Guarantee Claims:
In this case, even if the creditor obtaining an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment
(sashiosae), the Borrower, the Guarantors, the Lenders or any other third party
suffers Loss as a result of such distribution and the withdrawal from the
Syndicate Account prior to such distribution by the Agent, the Agent shall not
be liable in relation thereto, and the Borrower or the Guarantors shall deal
with them at its own cost and liability. The Borrower or the Guarantors shall
compensate the Agent for any Loss incurred by the Agent due to such withdrawal
and distribution.
(b)
If the Agent, after the withdrawal from the Syndicate Account pursuant to Clause
16.1 and before the completion of the distributions to the Lenders pursuant to
this Clause 17, receives notice from the Borrower or the Guarantors pursuant to
Clause 19.12 that it has received service of an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment
(sashiosae) with respect to the Loan Receivables or the Guarantee Claims for
which such distribution is made:

In this case, (1) with respect to the money relating to such notice, the Agent
may withhold the distributions pursuant to this Clause 17, and may take other
measures in the manner that the Agent deems reasonable; and (2) the Agent shall
distribute to All Lenders other than the Lender subject to such notice, the
money withdrawn from the Syndicate Account excluding those subject to such
notice. If the creditor obtaining an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment
(sashiosae), the Borrower, the Guarantors, the Lenders or any other third party
suffers any Loss as a result of the measures by the Agent pursuant to (1) of
this Item (b) or distribution and the withdrawal from the Syndicate Account
prior to such distribution by the Agent pursuant to (2) of this Item (b), the
Agent shall not be liable in relation thereto, and the Borrower or the
Guarantors shall deal with them at its own cost and liability. The Borrower or
the Guarantors shall compensate the Agent for any Loss incurred by the Agent due
to such measures or withdrawal and distribution.
(c)
If the Agent receives notice from the Borrower or the Guarantors pursuant to
Clause 19.12 that it has received service of an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment
(sashiosae) before the withdrawal from the Syndicate Account pursuant to Clause
16.1:

In this case, (1) with respect to the money relating to such notice, the Agent
shall not make the withdrawal from the Syndicate Account pursuant to Clause
16.1; provided, however, that notwithstanding such notice, if the Agent has not
received notice from the Borrower or the Guarantors pursuant to Clause 19.12
that it has received service of an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment
(sashiosae) by the Business Day immediately prior to the date of the Agent’s


-28-

--------------------------------------------------------------------------------





withdrawal, the Agent may, at its option, make the withdrawal from the Syndicate
Account and the distributions, or with respect to the money relating to such
notice, the Agent may withhold the distributions pursuant to this Clause 17, and
may take other measures in the manner that the Agent deems reasonable, and (2)
the Agent shall distribute to All Lenders other than the Lender subject to such
notice, the money withdrawn from the Syndicate Account excluding those subject
to such notice. If the creditor obtaining an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae) or attachment
(sashiosae), the Borrower, the Guarantors, the Lenders or any other third party
suffers any Loss as a result of the distribution by the Agent pursuant to the
proviso of (1) of this Item (c) and the withdrawal from the Syndicate Account
prior to such distribution, the Agent shall not be liable in relation thereto,
and the Borrower or the Guarantors shall deal with them at its own cost and
liability. The Borrower or the Guarantors shall compensate the Agent for any
Loss incurred by the Agent due to such withdrawal and distribution.
(ii)
If the Assignor and the Assignee, under joint names, notifies the Agent of an
assignment of the Loan Receivables in accordance with Clause 28.2:

In this case, the Agent shall, after receiving these notices, immediately
commence all administrative procedures necessary in order to treat such Assignee
as the creditor of such Loan Receivables, and the Agent shall be exempt insofar
as the Agent treats the previous Lender as the party in interest until the Agent
notifies the Borrower, the Guarantors, the Assignor and the Assignee that such
procedures have been completed. If the Assignee or any other third party suffers
Loss due to such treatment by the Agent, the Agent shall not be liable in
relation thereto, and the Borrower and the Assignor of such Loan Receivables
shall deal with them at their own cost and liability. The Borrower, the
Guarantors, and the Assignor of such Loan Receivables shall jointlycompensate
the Agent for any Loss incurred by the Agent arising out of this Item (ii).
17.3
The distributions by the Agent to the Lenders shall be made in order, starting
from Clause 16.3(iii) to Clause 16.3(vi). If there is an Item Not Fully Covered
regarding the amounts to be distributed, the application and distribution with
respect to such Item Not Fully Covered shall be made in accordance with the
provisions of Clause 16.4.

17.4
Notwithstanding the provisions of Clause 16.3, Clause 16.4, and Clause 17.3, if
the Borrower’s obligations hereunder become immediately due and payable pursuant
to Clause 20, the Agent shall distribute the remaining amount after deducting
the amounts described in Clause 16.3(i) and Clause 16.3(ii) from the amount paid
by the Borrower, prorated in proportion to the ratio (or, if there is a change
in the ratio of the amount of the obligations that the Borrower owes to each
Lender under this Agreement by the time that such distribution is made, the
ratio reasonably adjusted by the Agent) of the amount of the obligations that
the Borrower owes to the Lenders under this Agreement at the time that such
obligations become immediately due and payable, and the Agent shall not be
liable to the extent that the Agent makes such distribution, in which case, the
application shall be made in the order and method that the Lenders deems
appropriate.

17.5
If the remittance of money by the Borrower or the Guarantors provided for in
Clause 16.1 fails to be completed by the Due Time, the Agent shall be under no
obligation to make the distributions provided for in Clause 17.1 on the same
date. In such cases, the Agent shall



-29-

--------------------------------------------------------------------------------





make such distributions immediately after withdrawing by [3:00 PM] on the
Business Day following the remittance from the Borrower or the Guarantors, and
the Borrower or the Guarantors shall bear any Loss incurred by the Lender or the
Agent in connection therewith.
17.6
Upon request from the Agent, and if such request is based on a reasonable cause,
the Lenders receiving such request shall immediately notify the Agent of the
amount (including specifics) of the receivables they hold against the Borrower
or the Guarantors under the Loan-Related Agreements. In this case, the
obligation of the Agent to make distributions provided for in Clause 17.1 shall
arise at the time all such notices reach the Agent. In the case where a Lender
delays this notice without reasonable cause, such Lender shall bear all Loss
incurred by any Lender or the Agent due to such delay.

17.7
The Agent may make the distributions to Lenders by Temporary Advancement. Such
Temporary Advancement does not correspond to the performance by the Borrower or
the Guarantors of its obligations, and if a Temporary Advancement is made and
the Borrower or the Guarantors fails to perform its obligations in relation to
such Temporary Advancement by the Due Time, the Lender who received the
distribution by Temporary Advancement pursuant to this Clause 17.7 shall,
immediately upon the Agent’s request, reimburse to the Agent the amount of such
Temporary Advancement that it received. The Lender shall, immediately upon the
Agent’s request, pay to the Agent any Temporary Advancement Costs required in
making such Temporary Advancement, per the amount of Temporary Advancement that
it received. If the Lender pays such Temporary Advancement Costs to the Agent,
the Borrower or the Guarantors shall compensate such Lender for such Temporary
Advancement Costs.


18.
BORROWER’S REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to a Lender and the Agent that each of the
following matters is true and correct as of the execution date of this Agreement
and the Drawdown Date:
(i)
The Borrower and the Guarantors are corporations duly incorporated and validly
existing under the law governing their incorporation.

(ii)
The execution and performance of the Loan-Related Agreements by the Borrower and
the Guarantors and any transactions associated therewith are within the
corporate purposes of the Borrower and the Guarantors, and the Borrower and the
Guarantors have duly completed all procedures necessary therefor under the Laws
and Ordinances, and the Articles of Incorporation and other internal company
rules of the Borrower and the Guarantors.

(iii)
The execution and performance of the Loan-Related Agreements by the Borrower or
the Guarantors and any transactions associated therewith do not result in (a)
any violation of Laws and Ordinances which bind the Borrower or the Guarantors,
(b) any breach of its Articles of Incorporation and other internal company rules
of the Borrower or the Guarantors, and (c) any breach of a third-party contract
to which the Borrower or the Guarantors is a party or which binds the Borrower
or the Guarantors or the assets of the Borrower or the Guarantors, other than in
the case of (a) or (c), of such violation or breach that is minor.

(iv)
The each person who signed or attached his/her name and seal to the Loan-Related
Agreements on behalf of the Borrower or a Guarantor is authorised to sign or
attach his/her name and seal to the Loan-Related Agreements as the
representative of the



-30-

--------------------------------------------------------------------------------





Borrower or such Guarantor by all procedures necessary pursuant to the Laws and
Ordinances, Articles of Incorporation or other internal company rules of the
Borrower or such Guarantor.
(v)
The Loan-Related Agreements constitute legal, valid and binding obligations of
the Borrower and the Guarantors, and are enforceable against the Borrower and
the Guarantors in accordance with the terms of the Loan-Related Agreements,
except to the extent that enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

(vi)
All Reports prepared by the Borrower and the Borrower Parent Company are, in all
material respects, accurately and duly prepared in accordance with the
accounting standards which are generally accepted as fair and appropriate in the
location of the headquarters, and if such Reports are required to be audited
under the Laws and Ordinances, they have been audited as required.

(vii)
After the last day of the fiscal year ended on March 31, 2018, no material
change, which will cause a deterioration of the business, assets, or financial
condition of the Borrower Group Companies and the Borrower Parent Company, taken
as a whole, described in the Reports prepared by the Borrower and the Borrower
Parent Company for such fiscal year (if such Reports are required to be audited
under the Laws and Ordinances, and have been otherwise audited, the audited
Reports) and which materially adversely affect the performance of the
obligations of the Borrower Group Companies and the Borrower Parent Company,
taken as a whole, under the Loan-Related Agreements, has occurred.

(viii)
Except for those provided for in Attachment 7, no lawsuit, arbitration,
administrative procedure, or any other dispute has commenced or is concretely
likely to commence with respect to the Borrower and the Guarantors, taken as a
whole, which is reasonably likely to materially cause adverse effects on the
performance of their obligations under the Loan-Related Agreements.

(ix)
No matter provided for in the items of Clauses 20.1 or 20.2 has occurred or is
concretely likely to occur, provided, however, that, for the items which provide
for a grace period, the matters that are reasonably expected to be remedied
within such grace period do not constitute a breach of this item.

(x)
No Borrower Group Companies have any Existing Commitment Lines or Existing Loans
other than the Permitted Commitment Lines and the obligations relating thereto
as of the Drawdown Date. Except for those provided for in Attachment 8, there
are no Existing Security Interests and Guarantees etc. with respect to the
Borrower Group Companies.

(xi)
The balances as of the Drawdown Date of the Permitted ICLs among the Borrower
Group Companies are as specified in Attachment 9.

(xii)
Except for those pursuant to any Related Agreements and rights of retention
(ryuchi-ken), statutory liens (sakidori-tokken), and other statutory collateral
rights, none of the Borrower Group Companies has, to the benefit of itself or a
third party, provided any guarantee, security, or other security interest;
provided, however, that for the



-31-

--------------------------------------------------------------------------------





period until the Drawdown Date (inclusive), the Existing Security Interests and
Guarantees etc. are excluded.
(xiii)
With the Guarantors’ provision to the Agent and the Lenders of the guarantee
letter and the completion of the procedures set out in the guarantee letter, the
Guarantee Agreements will take effect in accordance with the provisions of the
guarantee letter.

(xiv)
The Security Interests created pursuant to the Security Agreements shall be
perfected and be lawful, valid and assertible by the perfection and the
completion of the procedures pursuant thereto.

(xv)
The ratio of voting rights in the Borrower held directly or indirectly by the
Borrower Parent Company is 100% (after Dilution). For the purpose of this item
(xv), the ratio of voting rights in the Borrower indirectly held by the Borrower
Parent Company is the total of:

(x)
the product of (a) the ratio of voting rights in the Borrower held by a company
which directly holds such voting rights (the “Company Directly Holding the
Voting Rights”) multiplied by (b) the ratio of voting rights in the Company
Directly Holding the Voting Rights directly held by the Borrower Parent Company;
and

(y)
the product of (a) the ratio of voting rights in the Borrower held by the
Company Directly Holding the Voting Rights multiplied by (b) the ratio of voting
rights in the Company Directly Holding the Voting Rights indirectly held by the
Borrower Parent Company, which is the product of the ratio of voting rights held
by the Borrower Parent Company of a company whose shares are directly held by
the Borrower Parent Company multiplied by each of the ratio of voting rights
held by any other company between the Borrower Parent Company and the Company
Directly Holding the Voting Rights of a company whose shares are directly held
by such other company.

(xvi)
The Borrower, the Borrower Parent Company, and the Guarantors are not any of the
following:

(a)
an organized crime group member

(i)
any organized crime group (boryokudan) (meaning a group a member of which
(including a member of a member group of such group), in an organized or
habitual way, is likely to encourage the committing of violent illegal acts or
similar acts; the same applies hereinafter);

(ii)
any organized crime group member (boryokudan-in) (meaning a member of an
organized crime group; the same applies hereinafter);

(iii)
any person for whom less than five (5) years have passed since it ceased to be
an organized crime group member;

(iv)
any associated member of an organized crime group (boryokudan jun koseiin) (a
person other than an organized crime group member who has a relationship with an
organized crime group and is likely to perform violent unlawful acts or similar
acts because of the influence of the organized crime group, or cooperates in, or
is involved in,



-32-

--------------------------------------------------------------------------------





maintaining or operating the organized crime group by supplying funds, weapons,
or other items to the organized crime group or an organized crime group member;
the same applies hereinafter);
(v)
any corporation related to an organized crime group (boryokudan kankei kigyo)
(meaning a corporation the management of which an organized crime group member
is substantially involved in, a corporation which is operated by any associated
or former member of an organized crime group and actively cooperates in, or is
involved in, maintaining or operating an organized crime group such as by
supplying funds, or a corporation which actively uses the organized crime group
and cooperates in maintaining or operating an organized crime group in the
performance of its business);

(vi)
any corporate racketeer (sokaiya) or other person (meaning a person who is
likely to perform violent unlawful acts or similar acts in the pursuit of unjust
profits against a corporation or other entity and threatens the safety of civil
life, such as a corporate racketeer (sokaiya) or a corporate swindler (kaisha
goro));

(vii)
any corporate swindler acting in the name of a social movement (shakai undo tou
hyobo goro) (a person who is likely to perform violent unlawful acts or similar
acts in the pursuit of unjust profits by pretending to represent or acting in
the name of a social movement or political activity and threatens the safety of
civil life);

(viii)
any organized crime group that utilizes specialized knowledge or similar
organization (tokushu chino hanzai shudan) (meaning a group or individual, other
than those listed in (i) through (vii) above, that plays a key part in
structural injustice by using its powers or having a financial connection with
an organized crime group backed by a relationship with organized crime group);
or

(ix)
any anti-market force (meaning a stock speculator (shite suji), group that
conducts fraudulent acts or any other person who conducts acts which inhibit
sound economic activities)

(x)
any other person similar to (i) through (ix);

(b)
other relevant persons

(i)
any person who has a relationship in which a person who falls under (i) through
(x) in (a) above (an “Organized Crime Group Member”) is deemed to control its
management;

(ii)
any person who has a relationship in which an Organized Crime Group Member is
deemed to be substantially involved in the management;

(iii)
any person who has a relationship in which it is deemed to wrongly use an
Organized Crime Group Member for the purposes of seeking to obtain unfair profit
for itself, its company or a third party, or causing damage to a third party, or
for other such purposes;



-33-

--------------------------------------------------------------------------------





(iv)
any person who has a relationship in which it is deemed to provide funds or
benefits to an Organized Crime Group Member or otherwise be involved in an
Organized Crime Group Member; or

(v)
a director or a person substantially involved in the management has a
relationship with an Organized Crime Group Member that should be socially
condemned.


19.    BORROWER’S AND GUARANTORS’ COVENANTS
19.1
The Borrower and the Guarantors each covenant to perform at their expense, the
matters described in each of the following items on and after the execution date
of the Loan-Related Agreements, and the Borrower and the Guarantors complete the
performance of all of their obligations under the Loan-Related Agreements to
each Lender and the Agent.

(i)
If any matter provided for in each item of Clause 20.1 or 20.2 has occurred, the
Borrower shall promptly notify the Agent and All Lenders thereof.

(ii)
The Borrower (i) shall, and shall cause the Borrower Group Companies or the
Borrower Parent Company to, prepare the following documents, and (ii) shall
submit those to the Agent and All Lenders via the Agent by the following
respective submission deadline.

(a)
Annual accounting documents (financial statements etc. audited by an audit
corporation for the Accounting Term of the Borrower Parent Company (balance
sheet and income statement)) (consolidated), and audited balance sheet, income
statement, statement of changes in net assets, notes, supplementary statements,
cash flow statements, and business Report, for the Accounting Term of the
Borrower (consolidated and non-consolidated; however audit by an audit
corporation is not required for (i) non-consolidated cash flow statements and
business reports, and (ii) consolidated balance sheets, income statements,
statements of changes in net assets, notes, supplementary statements, cash flow
statements and business reports): within three (3) months after termination of
the relevant Accounting Term and in all cases prepared under the accounting
rules of the applicable jurisdiction of organization.

(b)
[Intentionally Deleted]

(c)
Quarterly accounting documents with respect to the first three (3) fiscal
quarters (financial statements etc. for the quarterly settlement of the Borrower
Parent Company (balance sheet and income statement)) (consolidated) and balance
sheet, income statement, and cash flow statements, for the quarterly settlement
of the Borrower (consolidated and non-consolidated; audit by an audit
corporation is not required for both above): within two (2) months after
termination of the relevant quarterly settlement and in all cases prepared under
the accounting rules of the applicable jurisdiction of organization.

(d)
Compliance Certificate: within two (2) months after termination of each quarter
of Borrower.

(e)
Financial Covenant Compliance Report: within two (2) months after termination of
business year of Borrower.



-34-

--------------------------------------------------------------------------------





(f)
Borrower Parent Company’s Financial Related Event Report: within three (3)
months after termination of the fiscal year of the Borrower Parent Company.

(g)
List of balances in deposit accounts of the Borrower Group Companies separately
by financial institution and bank account: a list as of the last day of each
quarter, within 10 Business Days after the termination of the relevant quarter.

(iii)
Upon a reasonable request made by the Agent or a Lender through the Agent, the
Borrower and the Guarantors shall promptly notify to the Agent of the general
condition of the assets and businesses of the Borrower Group Companies, taken as
a whole and provide any necessary benefits for the investigation with respect
thereto.

(iv)
If any material adverse change has occurred, to the assets and businesses of the
Borrower Parent Company or the Borrower Group Companies, taken as a whole, or if
any lawsuit, arbitration, administrative procedure, or any other dispute, which
will materially and adversely affect, or is concretely likely to materially and
adversely affect, the performance of the obligations of the Borrower or the
Guarantors, taken as a whole, under the Loan-Related Agreements, has commenced,
or is concretely likely to commence, the Borrower and the Guarantors, as the
case may be, shall promptly notify the Agent and All Lenders thereof.

(v)
If any of the items described in Clause 18 is found untrue (with respect to
Clauses 18(ii) and 18(xii), when made in any material respect), the Borrower and
the Guarantors shall promptly notify thereof to the Agent and All Lenders.

19.2
The Borrower shall comply with the following Financial Covenants.

(i)
The total amount of net assets on the Borrower’s consolidated balance sheet as
of the end of a fiscal year of the Borrower starting from the fiscal year ending
March 2019 (inclusive) shall be maintained at least 80% of the total net assets
on a consolidated basis with the Borrower as parent company as of the end of the
immediately preceding fiscal year (in calculating the total amount of the net
assets, the foreign currency conversion adjustment account shall not be included
in such calculation). Provided, however, that in case the total amount of net
assets on the Borrower’s consolidated balance sheet for the fiscal year ending
March 2019 falls below 80% of the total amount of net assets on a consolidated
basis as of the end of the fiscal year ended March 2018, and if the amount equal
to the total amount for acquisition of treasury shares and dividends carried out
in March 2018 is added to the number of the net assets on the Borrower’s
consolidated balance sheet for the Accounting Term ending March 2019, and the
result is greater than 80% of the total amount of net assets on a consolidated
basis as of the end of the Accounting Term ended March 2018, then this will not
constitute a breach of this Item (i).

(ii)
The Borrower’s operating profit on a consolidated basis as of the end of a
fiscal year starting with the fiscal year ending March 2019 (inclusive) shall
not be negative for two consecutive fiscal years. In the event that the
Borrower’s operating profit on a consolidated basis as of the end of an
Accounting Term starting from the term ending March 2019 (inclusive) or the
subsequent Accounting Term will be negative, the Initial Business Plan (if the
Initial Business Plan has been changed with the Majority Lenders’ approval, this
means such changed version) shall be changed to content



-35-

--------------------------------------------------------------------------------





reasonably satisfactory to the Lenders and submitted to the Agent, and shall
obtain the approval of All Lenders.
19.3
The Borrower shall not bear, and shall not cause the Borrower Group Companies
(other than the Borrower) to bear, without the prior written consent of the
Majority Lenders, any new Financial Indebtedness other than the obligations
permitted under this Agreement (including any Intercompany Loans pursuant to the
Permitted ICL Agreements), the obligations under the Permitted Commitment Lines
and obligations under the Related Agreements.

19.4
On and after the execution date of this Agreement, and until the Borrower and
the Guarantors complete the performance of all of their obligations under
Loan-Related Agreement with respect to each Lender and the Agent, the Borrower
shall not offer, and shall not cause the Borrower Group Companies (other than
the Borrower) to offer, without the prior written consent of the Lenders and the
Agent, any security to secure its obligations in respect of of the Borrower, the
Guarantors, or any third party, excluding (i) the creation of Security Interests
pursuant to the Security Agreements and (ii) the creation of statutory liens
(sakidori-tokken), possessory liens (ryuchi-ken), or other security interests
arising pursuant to Laws and Ordinances. For the avoidance of doubt, this Clause
19.4 shall not prevent the Borrower Parent Company from offering any security to
any third party.

19.5
On and after the execution date of this Agreement, and until the Borrower and
the Guarantors complete the performance of all of their obligations under the
Loan-Related Agreements with respect to each Lender and the Agent, the Borrower
shall not bear, and shall not cause the Borrower Group Companies (other than the
Borrower) to bear, without the prior written consent of the Majority Lenders,
any new Guarantee Obligations (including obligations similar to guarantees)
other than obligations pursuant to the Loan-Related Agreements and guarantees
which are equivalent to the guarantees provided for in Attachment 8 and are
provided in relation to the expiration of such guarantees.

19.6
The Borrower shall not make or maintain, and shall not cause the Borrower Group
Companies (other than the Borrower) to make, without the prior written consent
of the Majority Lenders, investments (excluding capital investment, but
including tokumei kumiai investments, limited partnership investments, or other
partnership investments) to another person (regardless of whether it is an
individual or corporation or other organization, and including the Borrower
Parent Company and the Borrower Group Companies) other than (i) investments made
associated with the Permitted Reorganization and (ii) investments from the
Borrower Group Companies (other than the Borrower) to the Borrower, or disburse
loans (excluding (a) any loans pursuant to the Permitted ICL Agreements and (b)
any loans made from the Borrower Group Companies (other than the Borrower) to
the Borrower, but including all loans to the Borrower Parent Company and the
Borrower Group Companies other than the loans in (a) and (b) above).

19.7
The Borrower shall maintain the ratio of voting rights in the Borrower held
directly or indirectly by the Borrower Parent Company to be 100% (after the
Dilution).

19.8
The Borrower shall, and shall cause the Borrower Group Companies (other than the
Borrower) to, affirmatively covenant to be in compliance with matters described
in the items below on or after the execution date of this Agreement and until
the Borrower and the Guarantors complete the performance of all of their
obligations under the Loan-Related Agreements to each Lender and the Agent:



-36-

--------------------------------------------------------------------------------





(i)
The Borrower Group Companies will maintain licenses and other similar permits
that are necessary to conduct their main business, and continue to carry out the
business in compliance with all Laws and Ordinances, except where the failure to
maintain cannot reasonably be expected to have a material adverse effect on the
business or assets of the Borrower Group Companies, taken as a whole.

(ii)
The Borrower Group Companies will not change its primary business, except due to
the Permitted Reorganization.

(iii)
The Borrower Group Companies will not, unless otherwise specified in the Laws
and Ordinances, subordinate the payment of any of its debts under the
Loan-Related Agreements to the payment of any unsecured debts (including any
secured debts that will not be fully collected after the foreclosure sale of the
security), or at least will treat them equally.

(iv)
Except with consent of the Agent and the Majority Lenders, with respect to the
Borrower Group Companies, the Borrower Group Companies will not enter into any
entity conversion (as defined in Article 2, Item (xxvi) of the Companies Act),
merger, company split, share exchange, share transfer, assign (including an
assignment for a sale and leaseback transaction) all or a part of its business
or assets to a third party, decrease in capital amount, succeed to all or a part
of the material business or assets of a third party, assign or dispose of the
shares of any Subsidiary or Affiliate, or carry out acquisition of shares
(including incorporation of a Subsidiary or Affiliate) accompanying a change of
any Subsidiary or Affiliate, which has a material adverse effect on the
performance of the obligations of the Borrower or the Guarantors under the
Loan-Related Agreements, but excluding any of such conduct in relation to the
Permitted Reorganization.

(v)
The Borrower Group Companies will not become an Organized Crime Group Member or
any person listed in Clauses 18(xvi)(b)(i) through 18(xvi)(b)(v).

(vi)
The Borrower Group Companies will not conduct any of the following acts by
itself or by using a third party:

(a)
violent demands;

(b)
unjust demands of a person that exceeds that person’s legal liability;

(c)
using threatening behaviour or violence in connection with a transaction;

(d)
damaging the Lender’s or the Agent’s credibility or obstructing the Lender’s or
the Agent’s business by spreading rumours, using fraudulent means or using
force; or

(e)
any other acts similar to (a) through (d) above.

19.9
The Borrower shall not bear, and shall not cause the Borrower Group Companies
(other than the Borrower) to bear, without the prior written consent of the
Majority Lenders, any lease obligations (regardless of whether they are on or
off the balance sheet, but excluding obligations with respct to any rents and
other relevant obligations under any lease of buildings or other real property)
or instalment obligations totalling 500 million yen or greater on a balance
basis as of the end of a fiscal year on a consolidated basis with Borrower as
the parent company.



-37-

--------------------------------------------------------------------------------





19.10
The Borrower shall not, and shall not cause the Borrower Group Companies (other
than the Borrower) to (regardless of the reason such as paying dividends, buying
back own shares, making an appropriation of surplus, disbursing loans, paying
management advisory fee or other), deliver any funds to the Borrower Parent
Company, excluding (i) payments of commission fees payable in the ordinary
course of business (limited to the amount not exceeding the term and conditions
of the arm’s length transactions), and (ii) loans pursuant to the Permitted ICL
Agreement (Borrower Parent Company).

19.11
If the Borrower makes any amendment thereto, forgives any breach of duties, or
waives its rights in relation to the Permitted ICL Agreement (Borrower Parent
Company), the Borrower shall immediately notify the Agent of such action, along
with the reason and background of such action.

19.12
If the Borrower receives any service of an order for provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae), or attachment
(sashiosae) with respect to the Loan Receivables, the Borrower shall immediately
notify All Lenders through the Agent in writing, together with a photocopy of
such order.


20.
ACCELERATION

20.1
If any of the events described in the items below has occurred, all of the
Borrower’s and the Guarantors’ debts under the Loan-Related Agreements payable
to All Lenders and the Agent shall automatically become due and payable without
any notice or demand by a Lender or the Agent, and the Borrower and the
Guarantors shall promptly pay the principal of all Loans and the interest and
Break Funding Costs and any other payment obligation that the Borrower and the
Guarantors owes pursuant to the Loan-Related Agreements in accordance with the
provisions of Clause 16:

(i)
If any payment by the Borrower or a Guarantor has been suspended under aplicable
Laws and Ordinances, or if a petition for Insolvency Proceedings has been filed
against the Borrower or a Guarantor, provided, however, that this event of
default is deemed not to occur retroactively if the Insolvency Proceedings are
wihdrawn within 10 days (with respect to jurisdicitons other than Japan, 60
days) from the filing, provided, however, that the event of default is deemed
not to occur retroactively if (i) (a) such petition has no basis or is abusive
and such Borrower or Guarantor has disputed against it in good faith or (b) the
Borrower reasonably determines such petition as inappropriate based on
reasonable grounds and (ii) such petition is withdrawn within 10 Business Days
(with respect to the Borrower Parent Company, 60 days) from the date of such
petition;

(ii)
If the resolution for dissolution is adopted with respect to the Borrower or a
Guarantor, or the Borrower or a Guarantor receives order of dissolution
(excluding the dissolution upon merger or the dissolution after a business
transfer which is a Permitted Reorganization);

(iii)
If the Borrower or a Guarantor abolishes its business, except where the Borrower
or a Guarantor liquidates under the Permitted Reorganization; or

(iv)
[Intentionally Deleted];

(v)
If any order or notice of provisional attachment (kari-sashiosae), preservative
attachment (hozen-sashiosae), or attachment (sashiosae) (including any such
procedure taken outside Japan) has been sent out, or any disposition that orders
a



-38-

--------------------------------------------------------------------------------





service of an order of preservative attachment (hozen-sashiosae) or attachment
(sashiosae) has been rendered, with respect to the deposit receivables or other
receivables held by the Borrower or the Guarantors against a Lender. Provided,
however, that in the case of attachment, the event of default is deemed not to
occur retroactively if (i) release bonds are deposited within 10 Business Days
after such order, or (ii) enforcement of such attachment is suspended or revoked
within 10 Business Days after such order.
20.2
If any of the events described in the items below has occurred, all of the
Borrower’s or the Guarantors’ debts under the Loan-Related Agreements payable to
All Lenders and the Agent shall become due and payable upon notice to the
Borrower, from the Agent, after request by the Majority Lenders, and the
Borrower or the Guarantors, shall immediately pay the principal of all Loans and
the interest and Break Funding Costs and any other payment obligation that the
Borrower or the Guarantors owe pursuant to this Agreement in accordance with the
provisions of Clause 16:

(i)
If the Borrower or the Guarantors have defaulted in performing when due its
payment obligations, whether under the Loan-Related Agreements or not, payable
to a Lender or the Agent in whole or in part, except where (i) such default was
due to an administrative or technical misconduct without the Borrower’s willful
conduct or gross negligence and (ii) the payment is made within 3 Business Days
after the due date ;

(ii)
If any representations and warranties made pursuant to the Loan-Related
Agreements has been found to be untrue in any material respect (limiting to the
cases where such breach is curable and not being cured within 15 Business Days
after such breach);

(iii)
Except for the cases described in the preceding two (2) items, if the Borrower,
the Third Party Security Provider, or the Guarantors breached any of its
obligations under the Loan-Related Agreements; provided, however, that if such
breach is able to be resolved or remedied (excluding the breach of Clause
19.8(v) or 19.8(vi)), only if such breach has not been remedied for 15 or more
Business Days from the date of such breach;

(iv)
If any order or notice of attachment (sashiosae), provisional attachment
(kari-sashiosae), preservative attachment (hozen-sashiosae), or provisional
disposition (kari-shobun) (including similar procedure taken outside Japan) has
been sent out or auction procedures (keibaitetsuzuki) have been commenced with
respect to Collateral offered by the Borrower or by the Third Party Security
Provider. Provided, however, that in the case of attachment, this event of
default is deemed not to occur retroactively if (i) release bonds are deposited
within 10 Business Days after such order, or (ii) enforcement of such attachment
is suspended or revoked within 20 days (60 days for the U.S.)after such order.;

(v)
if a petition of specific conciliation (tokutei-chotei) has been filed against
the Borrower or the Guarantors;

(vi)
If any of the outstanding corporate bonds (with repect to the Borrower Parent
Company, limited to the aggregate outstanding principal amount equal to or
greater than U.S. $10,000,000) issued by the Borrower or the Guarantors have
been accelerated, provided, however, that, with repect to the Borrower Parent
Company, this event of default is deemed not to occur retroactively if such
circumstances are cured within 3 Business Days;



-39-

--------------------------------------------------------------------------------





(vii)
(a) If all or part of the Borrower’s or the Guarantors’ Financial Indebtedness
(excluding any Financial Indebtedness with respect to corporate bonds and any
Financial Indebtedness the creditor of which is the Borrower Parent Company or
its Subsidiary, and with respect to the Borrower Parent Company, limited to the
aggregate outstanding principal amount equal to or greater than U.S.
$10,000,000) other than those under the Loan-Related Agreements has been delayed
or has been accelerated; or (b) if any of the Borrower’s or the Guarantors’
guarantee obligations for the Financial Indebtedness of a third party (including
Financial Indebtedness with respect to corporate bonds issued by a third party)
(with respect to guarantee obligations of the Borrower Parent Company, limited
to the guarantee obligations equal to or greater than U.S. $10,000,000 in the
total payment amount) has become due and payable, and the Borrower or the
Guarantors are unable to perform such obligations; provided, however, that, with
repect to the Borrower Parent Company and the Subsidiaries of the Borrower
(other than Japanese Subsidiaries), this event of default is deemed not to occur
retroactively if such circumstances are cured within 7 Business Days;

(viii)
If all or part of the Borrower’s or the Guarantors’ non-financial indebtedness
(excluding any non-financial indebtedness the creditor of which is the Borrower
Parent Company or its Subsidiary, and with respect to the Borrower Parent
Company, limited to the aggregate outstanding principal amount equal to or
greater than U.S. $10,000,000, and with respect to the Borrower and other
Guarantors collectively, limited to the aggregate outstanding principal amount
equal to or greater than U.S. $10,000,000) other than those under the
Loan-Related Agreements has been delayed or has been accelerated; or if any of
the Borrower’s or the Guarantors’ guarantee obligations for non-financial
indebtedness of a third party (with respect to the Borrower Parent Company,
limited to the guarantee obligations equal to or greater than U.S. $10,000,000,
and with respect to the Borrower and other Guarantors collectively, limited to
the guarantee obligations equal to or greater than U.S. $10,000,000) has become
due and payable, and the Borrower or the Guarantors are unable to perform such
obligations, provided, however, that, with respect to the Borrower Parent
Company and the Subsidiaries of the Borrower (other than Japanese Subsidiaries),
this event of default is deemed not to occur retroactively if such circumstances
are cured within 7 Business Days. In addition, in the case where the Borrower or
a Guarantor is disputing against the obligee of such non-financial indebtedness
based on a reasonable basis in respect of non-financial indebtedness, including
matters related to the existence, amounts, a due date for payments of such
non-finaicial indebtedness, during the pendency of the dispute, the absence of
the payment of such non-financial indebtedness shall not constitute an event of
default under this item;

(ix)
If the Borrower or the Guarantors have suspended its business (excluding where
the Borrower or a Guarantor liquidates under the Permitted Reorganization),
determined to suspend or abolish its business, or received dispositions such as
suspension of business or others from the competent government authority;

(x)
If any check or note in the amount issued by the Borrower or the Guarantor has
been dishonored for the first time in Japan, if densai.net Co., Ltd. has
recorded that the Borrower’s or the Guarantor’s electronically recorded monetary
claims under Japanese Law become insolvent, or if other Electric Monetary Claim
Recording Institutions (as defined in Article 2, Paragraph 2 of the
Electronically Monetary Recorded Claims Act of Japan; the same shall apply
hereinafter) have taken



-40-

--------------------------------------------------------------------------------





equivalent procedures; except for in the case of handling mistake made by a
Japanese clearing house or densai.net Co., Ltd. or other Electric Monetary Claim
Recording Institutions; or
(xi)
If any of the following events has occurred with respect to the Borrower Parent
Company (provided that, the net leverage ratio, the amount of operating profit
and the amount of net assets shall be calculated in accordance with Attachment
10 on a consolidated basis ):

(a)
The consolidated net leverage ratio of the Borrower Parent Company as of each
fiscal year starting with the fiscal year ending March 2019 exceeds 1.5.

(b)
The consolidated operating profit of the Borrower Parent Company as of each
fiscal year starting with the fiscal year ending March 2019) is negative for two
(2) consecutive fiscal years.

(c)
The amount of consolidated net assets of the Borrower Parent Company as of any
fiscal year starting with the fiscal ending March 2019 falls below 80% of the
amount of the consolidated net assets as of the end of the immediately preceding
fiscal year.

20.3
If the notice dispatched pursuant to Clause 20.2 has been delayed or has not
been delivered to the Borrower or the Guarantors due to fault of the Borrower or
the Guarantors, all of the Borrower’s debts under the Loan-Related Agreements
shall become due and payable by the time such request or notice should have been
delivered to the Borrower, and the Borrower shall promptly pay the principal of
all Loans and the interest and Break Funding Costs and any other payment
obligations that the Borrower owes pursuant to this the Loan-Related Agreements,
in accordance with the provisions of Clause 16.

20.4
If a Lender has become aware of the occurrence of any events provided for in
Clauses 20.1(i) through 20.1(v) or items of 20.2, the Lender shall promptly
notify the Agent of such occurrence, and the Agent shall notify all other
Lenders of the occurrence of such events. In the case of the occurrence of an
event described in Cause 20.1(v), if a Lender has become aware of the occurrence
of such event, the Lender shall promptly notify the Borrower, the Guarantors,
all other Lenders and the Agent of the occurrence of such event.


21.
SET-OFF

21.1
When the Borrower or the Guarantors are required to perform its obligations to
the Agent or a Lender upon their Due Date, upon acceleration or otherwise, (a)
the Agent or the Lender may set off the receivables it has against the Borrower
or the Guarantors, as the case may be, under the Loan-Related Agreements against
its deposit obligations, obligations under the insurance contract or other
obligations owed to the Borrower whether or not such obligations are due and
payable, regardless of the provisions of Clause 16.2, and (b) the Agent or the
Lender may also omit giving prior notice and following established procedures,
may take the deposited amount on behalf of the Borrower or the Guarantors, and
apply this amount to the payment of obligations. The interest, Break Funding
Costs and default interest and others for the receivables and obligations
involved in such a set-off or application to payment shall be calculated as the
receivables and obligations are deemed to be extinguished on the date of such
calculation, and in such calculation, the interest rate or default interest rate
shall be in accordance with each agreement providing for such interest rate or
default interest rate, and the foreign exchange rate at the time such
calculation is made, as reasonably determined by the Agent or the Lender, shall
be applied. If the amount to be set-off or



-41-

--------------------------------------------------------------------------------





applied to payment is not sufficient to extinguish all of the Borrower’s debts,
the Agent or the Lender may apply such set-off amount in the order and method it
deems appropriate, and the Borrower and the Guarantors shall not object to such
application.
21.2
The Borrower and the Guarantors may, if the receivables the Agent or the Lender
has against the Borrower or the Guarantors under the Loan-Related Agreements
become due, and if it is necessary for the Borrower to preserve its deposit
receivables, receivables under the insurance contract or any other receivables
that it has against the Agent or a Lender that became due, set off such
receivables against its obligations owed to the Lender under this Agreement,
regardless of the provisions of Clause 16.2. In this case, the Borrower and the
Guarantors shall give written set-off notice to the Agent or the Lender and
promptly submit to the Agent or the Lender the receivable certificates for the
deposit receivables, receivables under the insurance contract or other
receivables being set-off and the passbook impressed with the seal of the seal
impression submitted. The interest and default interest for the receivables and
obligations involved in such a set-off shall be calculated as the receivables
and obligations are deemed to be extinguished on the day of receipt of such
set-off notice, and in such calculation, the interest rate or default interest
rate shall be in accordance with each agreement providing for such interest rate
or default interest rate, and the foreign exchange rate at the time such
calculation is made, as reasonably determined by the Agent or the Lender, shall
be applied. If the Borrower’s receivables to be set-off are not sufficient to
extinguish all of its debts, the Borrower may apply such set-off amount in the
order and method it deems appropriate; provided, however, that if the Borrower
does not instruct such order or method, any such amounts may be applied in the
order and method deemed appropriate by the Agent or each Lender, and the
Borrower and the Guarantors shall not object to such application.

21.3
If the principal of the Individual Loan is extinguished due to the performance
of a set-off pursuant to Clause 21.1, and if the date of calculation in the case
described in Clause 21.1 is the day other than the Interest Payment Date of such
Individual Loan, the Borrower and the Guarantors shall, at the same time of such
set-off, pay in accordance with the provisions of Clause 16 to each Lender of
such Individual Loan the Accrued Interest and the Break Funding Costs for the
Individual Loan to be extinguished due to the performance of the set-off. Each
Lender of such Individual Loan shall promptly notify the Agent of the amount of
the Break Funding Costs for such Individual Loan after the set-off, and the
Agent shall promptly notify the Borrower of such amount after the receipt of
such notice.




22.
ARRANGEMENTS AMONG LENDERS

22.1
If a set-off or application to payment is performed by a Lender pursuant to
Clause 21.1 (such Lender, hereafter, a “Setting-off Lender”), the Lender and the
Agent shall make arrangements with each other by way of assigning receivables
pursuant to the procedures described in the items below; provided, however, that
if All Lenders and the Agent agree that the Lender and the Agent make
arrangements with each other by the procedures other than those described in the
items below, or if the Agent determines at its discretion that the Lender and
the Agent will make arrangements with each other by other procedures, the Lender
and the Agent shall make arrangements with each other in accordance with such
agreement or determination:

(i)
The Agent shall specify the Loan Receivables that the Agent or the Lender other
than a Setting-off Lender (the “Non Setting-off Lender”) should have received in
accordance with the provisions of Clauses 17.1 through 17.4 assuming that the



-42-

--------------------------------------------------------------------------------





amount of debt obligations, which has been extinguished due to the performance
of a set-off or application to payment, had been paid to the Agent, and shall
calculate the amount of such Loan Receivables.
(ii)
The Setting-off Lender shall purchase from the Non Setting-off Lender the Loan
Receivables of the amount equivalent to the amount calculated by the Agent
pursuant to the preceding item from and among the Loan Receivables of the Non
Setting-off Lender specified by the Agent pursuant to the preceding item at
their face value;

(iii)
If assignment is made pursuant to Clause 22.1(ii), the Non Setting-off Lender
shall, at its own expense, notify the Borrower and the Guarantors promptly after
such assignment by a document bearing an incontrovertible date (kakutei hizuke)
pursuant to Article 467 of the Civil Code.

22.2
In the case described below, the assignment of receivables provided for in
Clause 22.1 will not be performed, and only the relevant Lender may receive
repayment:

(i)
If the Lender exercises the Security Interest;

(ii)
If the Lender receives any repayment of debt obligations it has against the
Borrower and the Guarantors under the Loan-Related Agreements with respect to
the Security Interest as a result of any compulsory enforcement or exercise of
Security Interest through a foreclosure by a third party.


23.
RIGHTS AND DUTIES OF THE AGENT

23.1
The Agent shall, pursuant to the entrustment by All Lenders, perform the Agent
Services and exercise rights for the benefit of All Lenders, and shall exercise
the rights which, in the Agent’s opinion, are ordinarily necessary or
appropriate, upon performing the Agent Services. The Agent shall not be liable
for the duties other than those expressly specified in each provision of the
Loan-Related Agreements, nor shall be liable for any non-performance of
obligations by the Lenders under the Loan-Related Agreements. The Agent shall be
an agent of the Lenders and, unless otherwise provided, shall never act as an
agent of the Borrower or the Guarantors.

23.2
The Agent may in good faith rely upon any communication, instrument and document
that has been delivered between appropriate persons and has been signed or has
the name and seal attached by such appropriate persons and believed by the Agent
in good faith to be true and correct, and may act in reliance upon any written
opinion or explanatory letter of experts appointed by the Agent within the
reasonably necessary extent in relation to the Loan-Related Agreements.

23.3
The Agent shall perform its duties and exercise its authorities provided for in
the Loan-Related Agreements in good faith with the due care of a good manager.

23.4
Neither the Agent nor any of its directors, employees or agents shall be liable
to the Lenders for any acts or omissions conducted by the Agent pursuant to, or
in connection with the Loan-Related Agreements, except for its or their willful
misconduct, bad faith or gross negligence. The Lenders (other than Lenders who
act as the Agent) shall jointly and severally indemnify the Agent for any and
all liabilities and Loss incurred by the Agent in the course of the performance
of its duties under the Loan-Related Agreements, to the extent not reimbursed by
the Borrower or the Guarantors, and only for the amount outstanding after
deducting the portion for which the Agent should contribute, calculated pursuant
to the



-43-

--------------------------------------------------------------------------------





Agent’s Commitment Ratio; provided, however, that if any of the Lenders cannot
perform the indemnity for which it is liable, the Agent’s Commitment Ratio shall
be figured by dividing the Agent’s Commitment Ratio by the aggregate of the
Commitment Ratio of the Lenders other than such non-indemnifying Lenders.
23.5
If the Majority Lenders or All Lenders give written instructions, the Agent
shall conduct acts in accordance with such instructions to the extent that such
instructions do not violate any provision expressly provided for in the
Loan-Related Agreements and are legal. In this case, the Agent shall not be
liable to the Borrower and the Guarantors or the Lender for the results arising
from such acts.

23.6
Unless the Agent receives from the Borrower, the Guarantors, or the Lender
notice of the existence of an event provided for in each item of Clause 20.1 or
each item of Clause 20.2, the Agent shall be deemed to have no knowledge of the
existence of such event.

23.7
The Agent shall not be liable for the validity of the Loan-Related Agreements,
nor shall guarantee any matters represented by the parties in the Loan-Related
Agreements. The Lenders shall enter into, and conduct transactions contemplated
in, the Loan-Related Agreements at its sole discretion by conducting
investigations as to the necessary matters including creditworthiness of the
Borrower or the Guarantors on the basis of the documents, information and other
data as it has deemed appropriate.

23.8
In cases where the Agent is also acting as a Lender, the Agent shall have the
same rights and obligations as each other Lender, irrespective of the Agent’s
obligations under the Loan-Related Agreements. The Agent may engage in commonly
accepted banking transactions with the Borrower or the Guarantors other than
under the Loan-Related Agreements. In this case, the Agent shall not be required
to disclose to other Lenders the information in relation to the Borrower or the
Guarantors it has obtained through the transactions with the Borrower or the
Guarantors other than under the Loan-Related Agreements, nor shall the Agent be
required to distribute to other Lenders any money it has received from the
Borrower or the Guarantors through transactions with the Borrower or the
Guarantors other than under the Loan-Related Agreements. (Any information that
has been disclosed to the Agent by the Borrower or the Guarantors shall be,
unless expressly identified as being made in relation to the Loan-Related
Agreements, deemed as the information obtained in relation to the transactions
with the Borrower or the Guarantors other than under the Loan-Related
Agreements.)

23.9
The calculation of the amounts to be distributed to each Lender pursuant to the
provisions of Clause 17 shall be made in accordance with the following: (i) for
amounts to be distributed to each Lender other than the Lender designated by the
Agent (a “Fraction Integrating Lender”; but if the Agent is also a Lender, the
Lender who is also appointed as the Agent will be the Fraction Integrating
Lender), any amount less than one yen shall be rounded down, and (ii) for
amounts to be distributed to a Fraction Integrating Lender shall be the
difference between the aggregate of the amounts to be distributed to All Lenders
and the aggregate of the amounts distributed to other Lenders.

23.10
The determination of the interest rate and repayment date included in a notice
given by the Agent to the Borrower, the Guarantors, or the Lenders, and other
determination and amount paid under the Loan-Related Agreements shall be binding
upon the Borrower, the Guarantors, and the Lenders as they are finally
determined unless there is any manifest error.

23.11    If the Agent receives any notice from the Borrower or the Guarantors
which is required to be given to each Lender in relation to the Loan-Related
Agreements, the Agent shall immediately


-44-

--------------------------------------------------------------------------------





inform All Lenders of the details of such notice, or if the Agent receives any
notice from a Lender which is required to be given to the Borrower, the
Guarantors, or other Lenders in relation to the Loan-Related Agreements, the
Agent shall immediately inform the Borrower, the Guarantors, or All Lenders, as
the case may be, of the details of such notice. The Agent shall make any
documents, which the Agent has obtained from the Borrower the Guarantors and has
kept, available for review by a Lender during the ordinary business hours.

24.
RESIGNATION AND DISMISSAL OF THE AGENT

24.1
The resignation of the Agent shall follow the procedures described below:

(i)
The Agent may resign its position as the Agent by giving written notice to All
Lenders, the Borrower, and the Guarantors; provided, however, that such
resignation shall not become effective until a successor Agent is appointed and
such successor accepts such appointment.

(ii)
If the Agent gives notice pursuant to the preceding item, the Majority Lender(s)
may appoint a successor Agent upon obtaining the prior written consent from the
Borrower.

(iii)
If a successor Agent is not appointed by the Majority Lender(s) within thirty
(30) days (including the same day of notice) after the notice of resignation is
given as described in Item (i) above, or if the entity being appointed by the
Majority Lender(s) as a successor Agent does not accept its assumption of the
office of the Agent, the Agent in office at that time shall, upon obtaining the
prior written consent form the Borrower, appoint a successor Agent on behalf of
the Majority Lender(s).

24.2
The dismissal of the Agent shall follow the procedures described below:

(i)
The Majority Lender(s) may dismiss the Agent by giving written notice thereof to
each of the other Lenders, the Borrower, the Guarantors, and the Agent;
provided, however, that such dismissal shall not become effective until a
successor Agent is appointed and such successor accepts such appointment.

(ii)
If the Majority Lender(s) gives notice pursuant to the preceding item, the
Majority Lender(s) may appoint a successor Agent upon obtaining the prior
written consent from the Borrower.

24.3
If the entity appointed as the successor Agent pursuant to Clauses 24.1 or 24.2
accepts the assumption of the office, the former Agent shall deliver to the
successor Agent all documents and the materials it has kept as the Agent under
the Loan-Related Agreements, and shall give all the support necessary for the
successor Agent to perform the duties of the Agent under the Loan-Related
Agreements.

24.4
The successor Agent shall succeed to the rights and obligations of the former
Agent under the Loan-Related Agreements, and the former Agent shall, at the time
of the assumption of office by the successor Agent, be exempted from all of its
obligations as the Agent; provided, however, that the provisions of the
Loan-Related Agreements relevant to any actions (including omissions) conducted
by the former Agent during the period it was in office shall remain in full
force and effect.

24.5
If any of the following events occurs, notwithstanding the provisions of the
preceding four paragraphs, the Agent may resign its position as the Agent upon
agreement with the Majority Lenders. If the Agent resigns its position as the
Agent pursuant to this paragraph, the



-45-

--------------------------------------------------------------------------------





resigning Agent shall promptly notify the Borrower of such resignation, and the
Borrower shall not object to such resignation. Even if the Agent resigns its
position as the Agent pursuant to this paragraph, the Borrower shall not be
released from its obligations to pay the Agent Fee that has already accrued:
(i)
If a petition of commencement of Insolvency Proceedings has been filed against
the Borrower or the Guarantors; or

(ii)
If the Borrower or the Guarantors fail to pay the Agent Fee, and if, although
the Agent requests the Borrower to pay the Agent Fee by setting a reasonable
period of time, the Borrower fails to pay the Agent Fee within such period.


25.
CLARIFICATION OF THE INTENTION OF THE LENDERS

25.1
The clarification of the intention of the Majority Lenders or All Lenders shall
follow the procedures described below.

(i)
If a Lender deems that any event which requires the instructions of the Majority
Lenders or All Lenders in the Loan-Related Agreements has occurred, such Lender
may give notice to the Agent to request the clarification of the intention of
the Majority Lenders or All Lenders.

(ii)
The Agent shall, upon receipt of a notice described in the preceding item,
immediately give to All Lenders notice to seek the clarification of the
intention of the Majority Lenders or All Lenders.

(iii)
Each Lender shall, upon receipt of the notice described in the preceding item,
make its decision on the relevant event and inform the Agent of such decision
within a reasonable period of time as designated by the Agent (in principle,
within 10 Business Days after the date of the receipt of the notice in the
preceding item).

(iv)
If a decision of the Majority Lenders or All Lenders is made pursuant to the
preceding three items, the Agent shall immediately notify the Borrower, the
Guarantors, and All Lenders of such decision as the instruction by the Majority
Lenders or All Lenders.

25.2
If the Agent deems that any event which requires the clarification of the
intention of the Majority Lenders or All Lenders occurs, other than in the case
of Clause 25.1, the Agent may give to All Lenders notice to seek such
clarification. In such case, procedures to be taken after giving the notice
shall follow the provisions of Items (iii) and (iv) of Clause 25.1.

25.3
In addition to the preceding paragraphs, if the Borrower deems that any event
which requires the instructions of the Majority Lenders or All Lenders has
occurred, the Borrower may give notice to the Agent to request the clarification
of its intention of the Majority Lenders or All Lenders. In such case,
procedures to be taken after giving notice shall follow the provisions of Items
(iii) and (iv) of Clause 25.1.


26.    AMENDMENT TO THIS AGREEMENT
26.1
This Agreement may not be amended except as agreed in writing by the Borrower,
the Guarantors, All Lenders, and the Agent. Notwithstanding, any discharge from
liabilities for a breach of obligations of the Borrower or the Guarantors under
this Agreement, and any other waiver by the Lenders and the Agent (including
where the amendment to this



-46-

--------------------------------------------------------------------------------





Agreement includes such discharge or waiver (including, but not limited to,
where Section 19 or 20 is amended to the advantage of the Borrower) but only to
the extent of the amendment with respect to such discharge or waiver) may be
made by written agreement between the Majority Lenders through the Agent and the
Agent.
26.2
Notwithstanding the provisions of the preceding paragraph, if the Agent resigns
in accordance with Clause 24.5 and a successor of that Agent is not immediately
appointed through agreement of the Majority Lenders, this Agreement may be
amended, upon written agreement of the Borrower, the Majority Lenders and the
Agent (or written agreement of the Majority Lenders, if the Agent has already
resigned), to the extent reasonably necessary to make it possible for each
Lender to exercise their rights individually. The party having amended this
Agreement in accordance with this paragraph shall provide the other parties
hereto with a written notice of the details of the amendment without delay.


27.
ASSIGNMENT OF THIS AGREEMENT BY BORROWER; ASSIGNMENT BEFORE MAKING OF LOANS

27.1
The Borrower and the Guarantors may not assign to any third party its status as
a party, its rights and obligations under the Loan-Related Agreements, unless
All Lenders and the Agent give their prior consent in writing.

27.2
For the period until the drawdown of an Individual Loan, a Lender may assign to
any third party its status as a party to this Agreement, or all or any part of
its rights and obligations associated therewith, if the Borrower, the
Guarantors, and the Agent give their prior consent in writing and all
requirements described in the items below are fulfilled (hereinafter, a Lender
which made such assignment as an “Assigning Lender” and which accepted such
assignment as a “Successive Lender”). The Borrower, the Guarantors and the Agent
may not unreasonably withhold their consent, and the Agent, upon such
assignment, shall notify All Lenders of such assignment.

(i)
If any partial assignment of the status under this Agreement is made, both the
Assigning Lender and the Successive Lender shall become a Lender under this
Agreement and each provision of this Agreement shall be applicable to such
Lender on and after the date of the assignment, and the Individual Loan Money of
the Assigning Lender prior to the assignment of the status shall be reduced by
an amount separately agreed upon between the Assigning Lender and the Successive
Lender (the “Individual Loan Money Reduced Amount”) and thereafter the
Individual Loan Money equal to the reduced Individual Loan Money (or, if the
relevant Successive Lender has already been a Lender before the relevant
assignment is made, the Individual Loan Money calculated by adding the amount
equal to the relevant reduced Individual Loan Money to the Individual Loan Money
of the relevant Lender as of the time before the assignment is made) shall apply
to the Successive Lender.

(ii)
The Successive Lender is a Qualified Assignee.

(iii)
If a partial assignment is made with respect to its status under this Agreement,
the value of (i) the Individual Loan Money Reduced Amount and (ii) the
Successive Lender’s Individual Loan Money after such reduction are equal to or
more than 1 hundred million yen, unless the Assignor is a Lender who also acts
as the Agent.

(iv)
No withholding tax or other taxes arise from any assignment pursuant to Clause
27.2, and there will be no increase in the amount of the Borrower’s and the
Guarantors’ interest expense payable to the Successive Lender; except for any



-47-

--------------------------------------------------------------------------------





assignment of status to the Lender’s foreign Subsidiary or Affiliate due to any
revocation of the Lender’s lending business in Japan.
27.3
All expenses incurred from the assignment provided for in Clause 27.2 shall be
borne by the Assigning Lender or the Successive Lender, as the case may be;
provided, however, that the provision of Clause 7 shall apply with respect to
any Increased Costs incurred in relation to the Successive Lender after the
assignment. The Assigning Lender or the Successive Lender shall pay to the
Agent, by the actual date of such assignment, the amount of 500,000 yen per
Successive Lender, together with applicable consumption tax, as consideration
for administrative duties performed in connection with the assignment.


28.
ASSIGNMENT AFTER MAKING OF LOAN

28.1
Unless otherwise specified in this Agreement, the Lender may assign its Loan
Receivables subject to the satisfaction of all requirements described in each
item below.

(i)
The Assignee agrees that the Loan Receivables it has succeeded to will be bound
upon by each provision in relation to the Loan Receivables under this Agreement.

(ii)
The Assignee is a Qualified Assignee.

(iii)
If the assignment is made in divided portions of the Loan Receivables, the value
of each Loan Receivables after such division is equal to or more than [1]
hundred million yen, unless the Assignor is a Lender who also acts as the Agent.

(iv)
No withholding tax or other taxes arise from the assignment, and there will be
no increase in the amount of the Borrower’s and the Guarantors’ interest expense
payable to the Assignee; except for any assignment to the Lender’s foreign
Subsidiary or Affiliate due to any revocation of the Lender’s lending business
in Japan.

28.2
If intending to assign the Loan Receivables, the Assignor and the Assignee shall
perfect the assignment against the third parties and the obligor as of the date
of the assignment. In this case, the Assignor and Assignee shall, under their
joint name, immediately notify the Agent of the fact that such assignment was
made. If the assignment of the Loan Receivables pursuant to Clause 28.1 is made,
any and all rights that are a part of the Assignor’s rights under this Agreement
and relating to the Loan Receivables to be assigned will be transferred to the
Assignee, and any and all obligations that are a part of the Assignor’s
obligations under this Agreement and relating to the Loan Receivables to be
assigned are borne by the Assignee. The Borrower and the Guarantors acknowledge
in advance the transfer of the rights to the Assignee and the burden of the
obligations by the Assignee. In applying provisions of this Agreement in
relation to the Loan Receivables, if all of the Loan Receivables are assigned,
the Assignee is treated as a Lender and if the Loan Receivables are partly
assigned, both the Assignor and the Assignee are treated as Lenders under this
Agreement.

28.3
All expenses incurred from the assignment provided for in Clause 28.1 shall be
borne by the Assignor or the Assignee, as the case may be. The provision of
Clause 7 shall apply with respect to any Increased Costs incurred after the
assignment. The Assignor or the Assignee shall pay to the Agent, by the actual
date of such assignment, the amount of 500,000 yen per Assignee, together with
applicable consumption tax, as consideration for administrative duties performed
in connection with the assignment.


29.
COLLECTION FROM THIRD PARTY



-48-

--------------------------------------------------------------------------------





29.1
No repayment of the Borrower’s debt obligations under the Loan-Related
Agreements by any party other than the Borrower and the Guarantors are allowed,
unless it obtains prior written consent from the Agent and All Lenders.

29.2
The Borrower shall not, on or after the execution date of the Loan-Related
Agreements, consign any third party to guarantee (including any guarantee by
property, but excluding any pursuant to the Guarantee Agreements) the Borrower’s
performance of its debt obligations under the Loan-Related Agreements, nor shall
the Borrower make any third party assume its debt obligations under the
Loan-Related Agreements or performance thereof, unless it obtains prior written
consent from the Agent and All Lenders.

29.3
If a Lender enters into a guarantee without consignment to the Guarantors by the
Borrower (including any property guarantee) or a debt assumption with any third
party with respect to the Borrower’s obligations under the Loan-Related
Agreements, the Lender shall have satisfied all of the requirements specified in
each item described below. In this case, if the Lender receives any repayment
from the third party pursuant to such guarantee or debt assumption, no
arrangement among the Lenders pursuant to the assignment of receivables in
Clause 22.1 shall be made.

(i)
The third party shall have the same obligations as a Lender has against the
Agent, other Lenders, the Borrower, and the Guarantors under the Loan-Related
Agreements with respect to any exercise of its right for recourse and the
contractual rights hereunder arising as a result of the performance of its
Guarantee Obligation.

(ii)
The third party shall be bound upon by each provision of the Loan-Related
Agreements.

(iii)
The third party is a Qualified Assignee and is not a Subsidiary or an Affiliate
of the Borrower or the Guarantors, and the Borrower and the Guarantors are not a
Subsidiary or an Affiliate of such third party.

(iv)
The value of the Loan Receivables that the third party obtains by subrogation is
equal to or more than 1 hundred million yen.

(v)
There will be no increase in the amount of the Borrower’s or the Guarantors’
interest expense payable to the third party, and no withholding tax or other
taxes arise from any such obtainment by subrogation.

In the case of any obtainment by subrogation of the Loan Receivables by the
third party pursuant to the provisions of Item (i) above, such obtainment by
subrogation shall be considered the assignment of the Loan Receivables pursuant
to Clause 28, and the provisions of Clauses 28.3 shall apply.

30.    GENERAL PROVISIONS
30.1
Confidentiality Obligations

Except as provided below, the parties to this Agreement agrees that it will not
disclose, or use for the purposes other than those of the Loan-Related
Agreements and the credit review or credit management without the prior written
consent of the counterparty, any confidential information provided by or on
behalf of the Borrower or any Guarantor in connection with the Loan-Related
Agreements. The Borrower and the Guarantors hereby consent to the disclosure of
information provided for in each item below in advance:


-49-

--------------------------------------------------------------------------------





(i)
If the notice of refusal to make an Individual Loan has been given pursuant to
the provisions of Clause 6.1, or if any of the events described in the items of
Clause 20.1 or 20.2 have occurred, or if the clarification of the intention of
the Majority Lenders has been required pursuant to the provisions of Clause 25,
the Agent and a Lender may disclose any information with regard to the Borrower
or the Guarantors or the transaction with the Borrower or the Guarantors, which
either party has obtained through the Loan-Related Agreements or an agreement
other than the Loan-Related Agreements, to the extent reasonably required.

(ii)
Upon the assignment of status pursuant to this Agreement or the assignment of
Loan Receivables or execution of a guarantee without consignment by the Borrower
(including any property guarantee) or a debt assumption with respect to the
obligations that the Borrower assumes under this Agreement, a Lender may
disclose any information with regard to the Loan-Related Agreements to the
Assignee (including the Successive Lender provided for in the provisions of
Clause 27.2), a guarantor, or a person who assumes the obligations or a person
who considers acquiring, guaranteeing, or assuming obligations (including an
intermediary of such transaction), on the condition that those agree to be bound
by the confidentiality obligations. The information with regard to the
Loan-Related Agreements in this item shall mean any information regarding the
Borrower’s and the Guarantors’ credit that has been obtained in connection with
the Loan-Related Agreements, any information regarding the contents of the
Loan-Related Agreements and other information incidental thereto, and any
information regarding the contents of the Loan Receivables subject to the
transaction and other information incidental thereto, and shall not include any
information regarding the Borrower’s or the Guarantors’ credit that has been
obtained in connection with any agreement other than the Loan-Related
Agreements.

(iii)
The Lender may disclose information relating to the Loan-Related Agreements, to
the extent reasonably necessary, upon an order, direction, request, or the like
made pursuant to applicable laws or by administrative agencies, judicial
agencies or other relevant authorities in Japan and foreign countries, central
banks, or self-regulatory agencies, or to an attorney, judicial scrivener,
certified public accountant, accounting firm, tax accountant, rating agency, or
any other expert who needs to receive the disclosure of the confidential
information in relation to his/her works. The Lender may also disclose the
information relating to the Loan-Related Agreements to its Parent Company,
Subsidiary, and Affiliate to the extent necessary and appropriate for internal
control purposes.

30.2
Risk Bearing; Exemption, Compensation, and Indemnification

(i)
If any documents furnished by the Borrower and the Guarantors to the Agent or
each Lender have been lost, destroyed, or damaged for any unavoidable reasons
such as incidents or natural disasters, the Borrower and the Guarantors shall,
upon consultation with the Agent, perform its obligations under the Loan-Related
Agreements based on the records, such as books and vouchers, of the Lender or
the Agent. The Borrower and the Guarantors shall, upon request of the Agent or a
Lender through the Agent, forthwith prepare substitute documents and furnish
them to the Agent or the Lender through the Agent.

(ii)
If each Lender or the Agent performs transactions after comparing, with due
care, the seal impression of the representative and agent of the Borrower or the
Guarantors



-50-

--------------------------------------------------------------------------------





to be used for the transactions in relation to the Loan-Related Agreements with
the seal impression submitted by the seal submitted by the Borrower and the
Guarantors in advance, the Borrower and the Guarantors shall bear any Loss
incurred as a result of an event such as forgery, alteration, or theft of seal.
(iii)
Even if the Borrower or the Guarantors incur damage as a result of the Lender or
the Agent taking any actions permitted under the Loan-Related Agreements (those
acts include deciding not to make the Individual Loan, providing the Borrower or
the Guarantors with a notice in accordance with Clause 20.2, and disclosing
information in accordance with of Clause 30.1) due to the fact that the Borrower
or the Guarantors violate the Loan-Related Agreements or that any of the
representations and warranties made pursuant to the Loan-Related Agreements is
not true (including the fact that any of the matters described in Item (xvi) of
Clause 18 is not true or that the Borrower or the Guarantors violate Items (v)
or (vi) of Clause 19.8; the “Borrower’s Breach of Obligations etc.”), the
Borrower and the Guarantors will not make any claim against the Lender or the
Agent. The Borrower or the Guarantors shall bear any Loss arising with respect
to a Lender or the Agent as a result of the Borrower’s Breach of Obligations
etc. or as a result of a Lender not performing indemnity pursuant to the
provisions of Clause 23.4.

30.3
Severability

Should any provision which constitutes a part of this Agreement be held null,
illegal, or unenforceable, validity, legality and enforceability of all other
provisions shall in no way be prejudiced or affected.
30.4
Exceptions to the Application of the Bank Transactions Agreement

The Agreement on Bank Transactions and the Agreement on Financial Transactions
separately submitted by the Borrower or the Guarantors to a Lender or separately
made and entered into by and between the Borrower or the Guarantors and a Lender
shall not apply to the Loan-Related Agreements and the transactions contemplated
in the Loan-Related Agreements.
30.5
Notices

(i)
Any notice under this Agreement shall be made in writing expressly stating that
it is made for the purpose of this Agreement, and given by any of the methods
described in (a) to (d) below to the address of the receiving party. Each party
to this Agreement may change its address by giving notice thereof to the Agent.

(a)
Personal delivery

(b)
Registered mail or courier service

(c)
Transmission by facsimile (in this case, upon request of the other party, the
original copy of notice must be delivered later to the recipient by either of
the methods described in (a) and (b) above)

(ii)
The notice pursuant to the preceding item shall be deemed to have been delivered
at the time, in the case of transmission by facsimile, when receipt of facsimile
is confirmed, and in the case of any other methods, when actually received.



-51-

--------------------------------------------------------------------------------





30.6
Changes in Notified Matters

(i)
In the case of changes in the matters of which a Lender, the Borrower, or the
Guarantors notified to the Agent, such as the trade name, representative, agent,
signature, seal, or address, the Lender, the Borrower, and the Guarantors shall
immediately notify the Agent of such changes in writing.

(ii)
If notice given under this Agreement is delayed or not delivered as a result of
the failure to notify as described in the preceding item, such notice shall be
deemed to have arrived at the time when it should have normally arrived.

30.7
Funds Transfer

(i)
Settlement of funds between the Agent and the Lender is to be made in principle
through the Japanese Banks’ Data Communication System, and if a Lender wishes
settlement to be made through the Bank of Japan Financial Network System, that
Lender shall consult with the Agent in advance. However, if a Lender is not a
member of the Japanese Banks’ Data Communication System, the Lender shall settle
funds through the bank account designated by the Lender held in the Lender’s
name in a bank that is a member of the Japanese Banks’ Data Communication
System.

(ii)
Charges incurred in connection with payment made by a party to another party
under the Loan-Related Agreements are borne by the party who makes the payment.

30.8
Calculation

Unless otherwise expressly provided for with respect to any calculation under
this Agreement, all calculation shall be inclusive of first day and exclusive of
last day, on a per diem basis assuming that there are 365days per year, wherein
the division shall be done at the end of the calculation, and fractions less
than one yen shall be rounded down (or in a manner the Agent considers
appropriate, if the Agent considers it especially necessary).
30.9
Preparation of the Notarized Deed

The Borrower and the Guarantors shall, at any time upon the reasonable request
of the Agent or a Majority Lender, take the necessary procedures to entrust a
notary public to execute a notarized deed in which the Borrower or the
Guarantors, as the case may be, acknowledges its indebtedness under the
Loan-Related Agreements and agrees to compulsory execution with regard thereto.
30.10
Survival of Rights

Any failure or delay by the Agent or the Lender in exercising all or part of
their rights under the Loan-Related Agreements will not be interpreted as a
waiver of those rights by the Agent or the Lender or as a release or reduction
of the obligations of the Borrower, and will have no effect on those rights of
the Agent or the Lender.
30.11
Governing Law and Jurisdiction

This Agreement shall be governed by the laws of Japan, and the Tokyo District
Court shall have the exclusive jurisdiction over any disputes arising in
connection with this Agreement.
30.12
Language



-52-

--------------------------------------------------------------------------------





This Agreement shall be prepared in the Japanese language and the Japanese
language version shall be deemed the original copy.
30.13
Consultation

Any matters not provided for in this Agreement, or in the case of any doubt
among the parties with respect to the interpretation, the Borrower and the
Lenders shall consult through the Agent and shall determine the response
therefor.




-53-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the representatives or their agent of the Borrower, each
Lender, and the Agent have caused this Agreement to be signed and sealed in one
original copy, and the Agent shall retain the same. The Borrower and each Lender
will receive a copy of the original from the Agent.
Date:
October 29, 2018
Borrower:
 
 
TOKIN CORPORATION
 
 
 
 
By:
/s/ Shigenori Oyama
 
Name:
Shigenori Oyama
 
Title:
President
 
 
 













































-54-

--------------------------------------------------------------------------------





 
 
Lender and Agent:
 
 
Sumitomo Mitsui Trust Bank Limited
 
 
 
 
By:
/s/
 
Name:
 
 
Title:
 
 
 
 

　　　　　　　　　　　　　　　 　　　    　　　　　　　　　　　　　　Seal






















































































-55-

--------------------------------------------------------------------------------





 
 
Lender:
 
 
Development Bank of Japan Inc.
 
 
 
 
By:
/s/
 
Name:
 
 
Title:
 
 
 
 



　　　　　　　　　　　　　　　　 　　　    　　　　　　　　　　　　　　Seal










































































-56-

--------------------------------------------------------------------------------





 
 
Lender:
 
 
The Tokyo Star Bank, Limited
 
 
 
 
By:
/s/
 
Name:
 
 
Title:
 
 
 
 



　　　　　　　　　　　　　　　　 　　　    　　　　　　　　　　　　　　Seal


















































































-57-

--------------------------------------------------------------------------------





 
 
Lender:
 
 
Bangkok Bank Public Company Limited
 
 
 
 
By:
/s/
 
Name:
 
 
Title:
 
 
 
 



　　　　　　　　　　　　　　　 　　　    　　　　　　　　　　　　　　Seal








































































-58-

--------------------------------------------------------------------------------





 
 
Lender:
 
 
Shinsei Bank, Limited
 
 
 
 
By:
/s/
 
Name:
 
 
Title:
 
 
 
 

　　　　　　　　　　　　　　　 　　　    　　　　　　　　　　　　　　Seal










































































-59-

--------------------------------------------------------------------------------





 
 
Lender:
 
 
NEC Capital Solutions Limited
 
 
 
 
By:
/s/
 
Name:
 
 
Title:
 
 
 
 

　　　　　　　　　　　　　　　 　　　    　　　　　　　　　　　　　　Seal












































































-60-

--------------------------------------------------------------------------------





 
 
Lender:
 
 
MUFG Bank, Ltd.
 
 
 
 
By:
/s/
 
Name:
 
 
Title:
 
 
 
 

　　　　　　　　　　　　　　　 　　　    　　　　　　　　　　　　　　Seal




-61-

--------------------------------------------------------------------------------






Appendix 1


List of Parties


1.    Borrower


Borrower and department in charge
Address
TOKIN Corporation
Accounting and Finance Department
1-1, Asahi-cho 7-chome, Shiroishi-shi, Miyagi
Tel: +81-224-24-3941
Fax: +81-224-24-3948



2.    Agent


Agent and department in charge
Address
Sumitomo Mitsui Trust Bank Limited
Finance Product Solution Department


1-4-1, Marunouchi, Chiyoda-ku, Tokyo
Sumitomo Mitsui Trust Bank Limited Head Office Building
Tel: +81-3-6256-5487
Fax: +81-3-3286-4607





3.    Lender




-62-

--------------------------------------------------------------------------------





Lenders and departments in charge
Individual Loan Money
Address
Sumitomo Mitsui Trust Bank Limited
Corporate Business Department IV, Head Office


Term Loan A: 4,125,000,000 yen
Term Loan B: 4,125,000,000 yen
1-4-1, Marunouchi, Chiyoda-ku, Tokyo
Sumitomo Mitsui Trust Bank Limited Head Office Building
Tel: +81-3-6256-5282
Fax: +81-3-3286-4644


Development Bank of Japan Inc.
Business Department I (Gyoumu Dai-ichi ka), Tohoku Branch
Term Loan A: 4,125,000,000 yen
Term Loan B: 4,125,000,000 yen
1-6-35, Chuo, Aoba-ku, Sendai-shi, Miyagi
Tel: +81-22-227-8150
Fax: +81-22-261-6383
The Tokyo Star Bank, Limited
Corporate and Acquisition Finance Department


Term Loan A: 3,250,000,000 yen
Term Loan B: 3,250,000,000 yen
2-3-5, Akasaka, Minato-ku, Tokyo
Akasaka Star Gate Plaza
Tel: +81-3-3224-3766
Fax: +81-3-3224-9290
Bangkok Bank Public Company Limited
Marketing Department
Term Loan A: 2,500,000,000 yen
Term Loan B: 2,500,000,000 yen
2-8-10, Nishi-shimbashi, Minato-ku, Tokyo
Bangkok Bank Building
Tel: +81-3-3503-3335
Fax: +81-3-3502-6420
Shinsei Bank, Limited
Sendai Branch
Term Loan A: 1,500,000,000 yen
Term Loan B: 1,500,000,000 yen
3-11-12, Ichiban-cho, Aoba-ku, Sendai-shi, Miyagi
Tel: +81-22-225-3109
Fax: +81-3-4560-2768
NEC Capital Solutions Limited
Corporate Department II, Group I (Jigyo-hojin Dai-ni Bu Dai-ichi Group)
Term Loan A: 500,000,000 yen
Term Loan B: 500,000,000 yen
2-15-3, Minami, Minato-ku, Tokyo
Shinagawa Intercity, Building C
Tel: +81-3-6720-8391
Fax: +81-3-6720-8475
MUFG Bank, Ltd.
Corporate Department I, Sendai Branch
Term Loan A: 500,000,000 yen
Term Loan B: 500,000,000 yen
2-2-1, Chuo, Aoba-ku, Sendai-shi, Miyagi
Tel: +81-22-222-7130
Fax: +81-22-225-0885





-63-

--------------------------------------------------------------------------------





Appendix 2


Repayment Schedule


Principal Due Date
Principal Due Amount
March 29, 2019
1,375,000,000yen
September 30, 2019
1,375,000,000 yen
March 31, 2020
1,375,000,000 yen
September 30, 2020
1,375,000,000 yen
March 31, 2021
1,375,000,000 yen
September 30, 2021
1,375,000,000 yen
March 31, 2022
1,375,000,000 yen
September 30, 2022
1,375,000,000 yen
March 31, 2023
1,375,000,000 yen
September 29, 2023
1,375,000,000 yen
March 29, 2024
1,375,000,000 yen
September 30, 2024
1,375,000,000 yen





-64-

--------------------------------------------------------------------------------






Attachment 1
Permitted Commitment Lines


Type of credit lines
Permissible amount
Borrowing, letter of guarantee and overdraft
350,000,000 yen
620,000,000 THB
Currency exchange contract
20,000,000 USD
200,000,000 THB
Settlement limit
30,000,000THB



Where a credit line is denominated in currency other than indicated above, the
permissible amount above shall apply based on the exchange rate separately
notified by the Agent to the Borrower as the exchange rate as of the date of
this Agreement.











--------------------------------------------------------------------------------





Attachment 2
Form of Compliance Certificate


[mm/dd/yy]


Lender:
To: Sumitomo Mitsui Trust Bank Limited
To: Development Bank of Japan Inc.
To: The Tokyo Star Bank, Limited
To: Bangkok Bank Public Company Limited
To: Shinsei Bank, Limited
To: NEC Capital Solutions Limited
To: MUFG Bank, Ltd.




Agent:
To: Sumitomo Mitsui Trust Bank Limited


Borrower:
Address: 7-1, Kouriyama 6-chome, Taihaku-ku, Sendai-shi, Miyagi
Name: TOKIN Corporation


[Position], [Name]


                                      
[Registered seal]




Compliance Certificate


We hereby certify as follows pursuant to the provision of Clause 19.1 (2)(d) of
the Term Loan Agreement (as amended; the “Agreement”) as of October, 29, 2018
executed with us as the Borrower, Sumitomo Mitsui Trust Bank Limited,
Development Bank of Japan Inc., The Tokyo Star Bank, Limited, Bangkok Bank
Public Company Limited, Shinsei Bank, Limited, NEC Capital Solutions Limited and
MUFG Bank, Ltd. as the Lenders, and Sumitomo Mitsui Trust Bank Limited as the
Lender and the Agent. Except in cases where defined otherwise herein, the terms
used herein have the same meanings ascribed to them under the Agreement.
 




We hereby report that we [comply with all/do not comply with [ ] of] covenants
specified in the Agreement.























--------------------------------------------------------------------------------





Attachment 3-1
Form of Financial Covenant Compliance Report


[mm/dd/yy]


Lender:
To: Sumitomo Mitsui Trust Bank Limited
To: Development Bank of Japan Inc.
To: The Tokyo Star Bank, Limited
To: Bangkok Bank Public Company Limited
To: Shinsei Bank, Limited
To: NEC Capital Solutions Limited
To: MUFG Bank, Ltd.




Agent:
To: Sumitomo Mitsui Trust Bank Limited


Borrower:
Address: 7-1, Kouriyama 6-Chome, Taihaku-ku, Sendai-shi, Miyagi
Name: TOKIN Corporation
[Position], [Name]




                                      
[Registered seal]




Financial Covenant Compliance Report


We hereby report as follows with respect to financial covenant compliance
pursuant to the provision of Clause 19.1 (2)(e) of the Term Loan Agreement (as
amended; the “Agreement”) as of October 29, 2018 executed with us as the
Borrower, Sumitomo Mitsui Trust Bank Limited, Development Bank of Japan Inc.,
The Tokyo Star Bank, Limited, Bangkok Bank Public Company Limited, Shinsei Bank,
Limited, NEC Capital Solutions Limited and MUFG Bank, Ltd. as the Lenders, and
Sumitomo Mitsui Trust Bank Limited as the Lender and the Agent. Except in cases
where defined otherwise herein, the terms used herein have the same meanings
ascribed to them under the Agreement.


We hereby report that we [comply with all/do not comply with [ ] of] the
Financial Covenants specified in Clause 19.2 of the Agreement.
(1)    Covenants under Clause 19.2(1) of the Agreement









--------------------------------------------------------------------------------





 
As of the end of the fiscal year ended on [mm/dd/yyyy]
Total amount of net assets on the Borrower’s consolidated balance sheet (A)
[ ] yen
Total amount of net assets as of the end of the most recent calculation period
(B)
[ ] yen
Ratio of A against B
[ ] %



(2)    Covenants under Clause 19.2(2) of the Agreement


 
As of the end of the fiscal year ended on [mm/dd/yyyy]
As of the end of the fiscal year ended on [mm/dd/yyyy]
Borrower’s consolidated operating profit
●●円
●●円



In addition, we hereby report that the Borrower’s consolidated EBITDA and gross
assets and the EBITDA and gross assets of the Borrower Group Companies (other
than the Borrower) which are calculated on the same basis as the Borrower are as
follows. Also, we hereby report that the capacity to manufacture and the
qualification for the Borrower Material Subsidiary regarding the Borrower’s
subsidiaries are as follows.


(x)    Consolidated EBITDA and gross assets of the Borrower


Consolidated EBITDA
●● yen
Consolidated gross assets
●● yen



(y)    Non-consolidated EBITDA and gross assets of each Borrower Group Company


Company’s name
EBITDA
Gross assets
Capacity to manufacture
Qualification for Borrower Material Subsidiary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

End







--------------------------------------------------------------------------------





Attachment 3-2


Form of Borrower Parent Company’s Financial Related Event Report


[mm/dd/yy]


Lender:
To: Sumitomo Mitsui Trust Bank Limited
To: Development Bank of Japan Inc.
To: The Tokyo Star Bank, Limited
To: Bangkok Bank Public Company Limited
To: Shinsei Bank, Limited
To: NEC Capital Solutions Limited
To: MUFG Bank, Ltd.


Agent:
To: Sumitomo Mitsui Trust Bank Limited
Borrower:
Address: 7-1, Kouriyama 6-Chome, Taihaku-ku, Sendai-shi, Miyagi
Name: TOKIN Corporation
[Position], [Name]




                                      
[Registered seal]




Borrower Parent Company’s Financial Related Event Report


We hereby report as follows with respect to the financial covenant compliance
pursuant to the provision of Clause 19.1 (2)(f) of the Term Loan Agreement (as
amended; the “Agreement”) as of October 29, 2018 executed with us as the
Borrower, Sumitomo Mitsui Trust Bank Limited, Development Bank of Japan Inc.,
The Tokyo Star Bank, Limited, Bangkok Bank Public Company Limited, Shinsei Bank,
Limited, NEC Capital Solutions Limited and MUFG Bank, Ltd. as the Lenders, and
Sumitomo Mitsui Trust Bank Limited as the Lender and the Agent. Except in cases
where defined otherwise herein, the terms used herein have the same meanings
ascribed to them in the Agreement.


We hereby report that we [are not in breach any of/are in breach of [ ] of] the
events of Clause 20.2(xi) of the Agreement as follows.




(1)    Item provided for in Clause 20.2(xi)(a) of the Agreement in all cases,
notwithstanding the items below, calculated in accordance with the provisions of
Attachment 10
.









--------------------------------------------------------------------------------





      Long-term debt
( + ) Current portion of long-term debt
( + ) Short-term debt
( - ) Cash and cash equivalents


Balance of Debt (A)
U.S. $●●
U.S. $●●




U.S. $●●
U.S. $●●


U.S. $●●
      Net Income (loss)
( + ) Income tax expense
( + ) Interest expense
( + ) Depreciation and amortization
( + ) Equity (income) loss from equity method of reporting
( + ) Acquisition (gain) loss
( + ) (Gain) loss on write down and disposal of long-lived assets
( + ) ERP integration costs/IT transition costs
( + ) Stock-based compensation
( + ) Restructuring charges
( + ) Legal expenses/fines related to antitrust class actions
( + ) Net foreign exchange (gain) loss
( + ) Plant start-up costs
( + ) Plant shut-down costs
( + ) (Gain) loss on early extinguishment of debt


EBITDA (Borrower Parent Company) (B)
U.S. $●●


U.S. $●●
U.S. $●●
U.S. $●●
U.S. $●●


U.S. $●●
U.S. $●●




U.S. $●●


U.S. $●●
U.S. $●●
U.S. $●●




U.S. $●●


U.S. $●●
U.S. $●●
U.S. $●●






U.S. $●●
Net Leverage Ratio (A)/(B)
●.●●

* The actual category of add-backs may vary from period to period.


(2)    Item provided for in Clause 20.2(xi)(b) of the Agreement


 
As of the end of the fiscal year ended on [mm/dd/yyyy]
As of the end of the fiscal year ended on [mm/dd/yyyy]
Consolidated Operating Profit of the Borrower Parent Company
U.S. $●●
U.S. $●●








--------------------------------------------------------------------------------





* The actual category of add-backs may vary from period to period.


(3)    Item provided for in Clause 20.2(xi)(c) of the Agreement


 
As of the end of the fiscal year ended on [mm/dd/yyyy]
Amount of Consolidated Net Assets of the Borrower Parent Company (A)
U.S. $●●
Total amount of Consolidated Net Assets as of the end of the most recent
calculation period (B)
U.S. $●●
Ratio of A against B
●● %

* The actual category of add-backs may vary from period to period.







--------------------------------------------------------------------------------





Attachment 4


Qualified Assignee


1.
A qualified institutional investor as set forth in Article 2, Paragraph 3 of the
Financial Instruments and Exchange Act (1948, Law No. 25; as amended).



2.
A kabushiki kaisha, tokurei yugen kaisha, godo kaisha or foreign corporation
established with contributions from a qualified institutional investor, that
falls under the category of a subsidiary as set forth in Article 8, Paragraph 3
of the Rules on Terminology, Forms and Preparation Methods of Financial
Statements or an affiliate as set forth in Article 8, Paragraph 5 of such rules.



3.
A corporation that lawfully operates a banking, securities, insurance or
moneylending business in a foreign country, a kabushiki kaisha, tokurei yugen
kaisha, godo kaisha or foreign corporation established with contributions from
such a corporation, that falls under the category of a subsidiary or affiliate
thereto.














--------------------------------------------------------------------------------





Attachment 5-1


Form of Guarantee Letter


[mm/dd/yy]


Lender:
To: Sumitomo Mitsui Trust Bank Limited
To: Development Bank of Japan Inc.
To: The Tokyo Star Bank, Limited
To: Bangkok Bank Public Company Limited
To: Shinsei Bank, Limited
To: NEC Capital Solutions Limited
To: MUFG Bank, Ltd.


Agent:
To: Sumitomo Mitsui Trust Bank Limited


Guarantor:
398 Shiboguchi, Takatsu-ku, Kawasaki-city, Kanagawa
Kabushiki Kaisha TOKIN EMC Engineering
Susumu Matsuoka, Representative Director


                                      
[Registered seal]




Guarantee Letter


In accordance with Article 14 of that certain Term Loan Agreement as of October
29, 2018 among Tokin Corporation as the Borrower, Sumitomo Mitsui Trust Bank
Limited, Development Bank of Japan Inc., The Tokyo Star Bank, Limited, Bangkok
Bank Public Company Limited, Shinsei Bank, Limited, NEC Capital Solutions
Limited and MUFG Bank, Ltd. as the Lenders, and Sumitomo Mitsui Trust Bank
Limited as Lender and Agent (as amended; the “Loan Agreement”), the Company will
guarantee all current and future obligations that the Borrower may owe to the
Lenders (if a person has succeeded to the status and rights and duties of a
Lender pursuant to the Loan Agreement, including such person) pursuant to the
Related Agreements (“Guarantee Obligation”), and shall be liable for paying the
full amounts on the payment deadlines; the Company shall comply with the terms
and conditions of the Loan Agreement and the following terms and conditions.
Terms defined in the Loan Agreement shall have the same meaning when used
herein, unless otherwise stipulated. The Company confirms that it understands
the content of the Loan Agreement.




1.
The Company agrees without object to being bound by the duties of Guarantors set
forth in Clause 14 of the Loan Agreement and the Guarantors compliance matters
set forth in Clause 19, and any other matters set forth as the duties of the
Guarantors under the Loan Agreement, and will perform all such duties in good
faith.



2.
The Company confirms that when a Lender or the Agent makes a demand for
performance of the Guarantee Obligation, the Company will perform that
obligation in accordance with








--------------------------------------------------------------------------------





Clause 14 of the Loan Agreement and other provisions of the Loan Agreement and
the Security Agreements.


3.
In regards to the matters relating to the Guarantors and the Company set forth
in Clause 18 of the Loan Agreement, the Company represents and warrants in
accordance with such Clause.



4.
The Company agrees that the duties of the Company pursuant to this Guarantee
Letter will validly survive regardless of the commencement of Insolvency
Proceedings relating to the Borrower.



5.
If the provisions of the Loan Agreement are amended or changed in accordance
with Clause 26 or other provision of the Loan Agreement or are amended and
changed in accordance with other provisions, the Company agrees that it will be
bound by, and owe duties under, such amended or changed agreement.



6.
The Guarantee Obligation shall survive until all current and future obligations
that the Borrower owes to the Lenders pursuant to the Loan Agreement are repaid
in full and All Lenders’ Lending Obligation has extinguished.



7.
The following is the Company’s address for notice of Appendix 1 of the Loan
Agreement.





Guarantor
Address
Tel/Fax
Kabushiki Kaisha TOKIN EMC Engineering
Address༚〒 213-0023
398 Shiboguchi, Takatsu-ku, Kawasaki-city, Kanagawa
[Tel]
+81-44-751-5331
[Fax]
+81-44-751-5330



End











--------------------------------------------------------------------------------





Attachment 5-2


Form of Guarantee Letter


From:
KEMET Corporation (the “Guarantor”)

To:
Sumitomo Mitsui Trust Bank, Limited

Development Bank of Japan Inc.
The Tokyo Star Bank, Limited
Bangkok Bank Public Company Limited
Shinsei Bank, Limited
NEC Capital Solutions Limited
MUFG Bank, Ltd., as the Lenders
Sumitomo Mitsui Trust Bank, Limited, as the Agent
    
as the Lenders
Sumitomo Mitsui Trust Bank, Limited, as the Agent
    
Dated:
[November 7, 2018]



Dear Sirs:


Joint Guarantee Agreement (USA (KEMET Corporation))


This Joint Guarantee Agreement (USA (KEMET Corporation)) (this “Agreement”) is
executed as of [November 7, 2018], by the Guarantor for the benefit of the
Lenders (kashitsuke nin) and the Agent (e-jento), each as defined in the Term
Loan Agreement (Term Loan keiyaku) dated October 29, 2018 entered into among
TOKIN Corporation. as the Borrower, Sumitomo Mitsui Trust Bank, Limited,
Development Bank of Japan Inc., The Tokyo Star Bank, Limited, Bangkok Bank
Public Company Limited, Shinsei Bank, Limited, NEC Capital Solutions Limited and
MUFG Bank, Ltd. (the “Lenders”) as the Lenders and Sumitomo Mitsui Trust Bank
Limited (the “Agent”) as the Agent (as modified, amended, restated and/or
supplemented from time to time, the “Loan Agreement”). Unless otherwise defined
in this Agreement, all capitalized terms and expressions shall have the same
meanings ascribed to them in the Loan Agreement.


1.
The Guarantor hereby confirms that it has fully understood the contents of the
Loan Agreement.



2.
The Guarantor hereby unconditionally and absolutely, continually and irrevocably
guarantees, jointly and severally with the Borrower, any and all of the present
and future obligations and liabilities that the Borrower may incur against the
Lenders and the Agent pursuant to the Loan Relevant Agreement (hon kashitsuke
kanren keiyaku), including, without limitation, the principal, interest, break
funding costs, delinquency charges and fees of the loans under the Loan
Agreement (collectively, the “Borrower’s Liabilities”). Performance of the
Borrower’s Liabilities by the Guarantor shall be made on or before








--------------------------------------------------------------------------------





the due date of the Borrower’s Liabilities specified in the Loan Agreement and
in accordance with the Loan Agreement and this Agreement. Notwithstanding
anything in this Agreement to the contrary, the obligations of the Guarantor
hereunder shall be limited to the maximum amount as will result in the
obligations of the Guarantor under this Agreement not constituting a fraudulent
transfer or fraudulent conveyance for purposes of any bankruptcy law or other
debtor-relief law applicable to this Agreement and the obligations of the
Guarantor hereunder.


3.
The Guarantor hereby acknowledges and agrees without any objection that the
Guarantor shall be bound by and shall perform any and all obligations,
including, without limitation, the Guarantor’s obligations stipulated in Article
14 of the Loan Agreement and any other obligations, imposed upon the Guarantor
under the Loan Agreement.



4.
The Guarantor hereby acknowledges and agrees that the request to perform the
guarantee obligations hereunder by the Lenders and the Agent shall be made
pursuant to the Loan Agreement (including, without limitation, Article 14 of the
Loan Agreement).



5.
The Guarantor hereby represents and warrants to each of the Lenders and the
Agent that on the date hereof:

(i)
it has the full legal capacity and power to enter into this Agreement and to
exercise its rights and perform its obligations hereunder;

(ii)
it has taken all necessary corporate action required by Law and its
constitutional documents or any other internal rules to authorize its entry into
this Agreement and exercise of its rights and performance of its obligations
hereunder;

(iii)
the execution and delivery of this Agreement and the performance of obligations
by the Guarantor hereunder are within the corporate (or other organizational)
powers of the Guarantor and do not conflict with:

(x)
its constitutional documents or any laws binding on it or its assets; or

(y)
any material contract or deed binding on it or any of its assets, where such
conflict would have a material adverse effect on the continuation of its
business;

(iv)
all governmental permits, licenses and other legal procedures required to be
obtained by the Guarantor for it to enter into this Agreement and perform the
obligations hereunder have been duly and properly obtained and completed, except
where the failure to obtain the same would not reasonably be expected to have a
material adverse effect on the continuation of its business or the performance
of its obligations under this Agreement;

(v)
the obligations to be assumed by the Guarantor in this Agreement are not, by
their terms, expressly subordinated to any other unsecured indebtedness of the
Guarantor; and








--------------------------------------------------------------------------------





(vi)
when executed, this Agreement constitutes legal, valid and binding obligations
of the Guarantor and is enforceable against the Guarantor, subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and by equitable principles (regardless of whether
enforcement is sought in equity or at law).



6.
The Guarantor hereby agrees that, to the maximum extent permitted by applicable
law, the obligations of the Guarantor herein shall not in any way be reduced,
discharged or otherwise adversely affected by:

(a)
any intermediate payment, settlement of account or discharge in whole or in part
of the Borrower’s Liabilities;

(b)
any act or omission by the Lenders or any other person in taking up, perfecting
or enforcing any security, indemnity, or guarantee from or against the Borrower
or any other person;

(c)
any termination, amendment, variation, novation, replacement or supplement of or
to any of the Borrower’s Liabilities, except for payment in full of the
Borrower’s Liabilities;

(d)
any grant of time, indulgence, waiver or concession to the Borrower or any other
person;

(e)
any invalidity, illegality, unenforceability, irregularity or frustration of any
actual or purported obligation of, or security held from, the Borrower or any
other person in connection with the Borrower’s Liabilities; or

(f)
any insolvency, bankruptcy, liquidation, administration, winding up, corporate
rehabilitation, civil reorganization, any change in the constitution of the
Borrower, or other similar proceedings of the Borrower or any other event.



7.
The Guarantor hereby agrees that, in the case where the Loan Agreement is
amended in accordance with Article 26 and/or other provisions of the Loan
Agreement, the Guarantor shall be bound by, and have obligations under, such
amended Loan Agreement.



8.
The Guarantor hereby acknowledges and agrees that the Guarantor’s Liabilities
and obligations hereunder shall continue and survive until all of the Borrower’s
present and future obligations to the Lenders under the Loan Agreement have been
paid in full and the Lenders’ lending obligations to the Borrower under the Loan
Agreement have been terminated.








--------------------------------------------------------------------------------







9.
All of the Guarantor’s obligations under this Agreement for payment will be paid
in lawful currency of Japan and in immediately available funds, regardless of
any law, regulation or decree now or hereafter in effect that might in any
manner affect the Borrower’s Liabilities, or the rights of any Lender or the
Agent with respect thereto as against the Borrower, or cause or permit to be
invoked any alteration in the time, amount or manner of payment by the Borrower
of any or all of the Borrower’s Liabilities. If any claim arising under or
related to this Agreement is reduced to judgment denominated in a currency (the
“Judgment Currency”) other than the currency in which the Borrower’s Liabilities
are denominated or the currency payable hereunder (the “Obligations Currency”),
the judgment shall be for the equivalent in the Judgment Currency of the amount
of the claim denominated in the Obligations Currency included in the judgment,
determined as of the date of judgment. The equivalent of any Obligations
Currency amount in any Judgment Currency shall be calculated at the spot rate
for the purchase of the Obligations Currency with the Judgment Currency quoted
by the Agent in the place of the Agent’s choice at or about 8:00 a.m. on the
date for determination specified above. The Guarantor shall indemnify the Agent
and each Lender and hold the Agent and each Lender harmless from and against all
loss or damage resulting from any change in exchange rates between the date any
claim is reduced to judgment and the date of payment thereof by the Guarantor or
any failure of the amount of any such judgment to be calculated as provided in
this Section.



10.
The contact information of the Guarantor set forth in Schedule 1 attached to the
Loan Agreement shall be as follows:
















--------------------------------------------------------------------------------





Corporate Name
KEMET Corporation
Address &
Contact Information
KEMET Tower
One East Broward Blvd., 2nd Floor
Fort Lauderdale, Florida 33301 USA
Attention: R. James Assaf
Telecopier No.: (954) 766-2817
Email: JamieAssaf@kemet.com


with a copy to:


Jenner & Block LLP
353 N. Clark Street Chicago, IL 60654
Attention: H. Kurt von Moltke
Telecopier No.: (312) 527-0484
Email: KvonMoltke@jenner.com



11.
This Agreement shall be governed by, and construed in accordance with, the laws
of Japan. The Tokyo District Court shall be the court of non-exclusive
jurisdiction for the first instance over any lawsuits regarding any rights or
obligations arising from or under this Agreement.



12.
This Agreement shall be prepared in the English language, and the English
language version shall be deemed to be the original. Any translation for this
Agreement shall be for the reference purpose only.



Yours faithfully
[Signature page follows.]







--------------------------------------------------------------------------------







Joint Guarantee Agreement (USA (KEMET Corporation))




The Guarantor


KEMET Corporation


One East Broward Boulevard
Suite 200
Fort Lauderdale, FL 33301


 




By: ______________________________________
Name: William M. Lowe, Jr.
Title: Executive Vice President and
Chief Financial Officer







--------------------------------------------------------------------------------





Attachment 5-3


Form of Guarantee Letter


This Guarantee Letter shall be in the form separately agreed by the Borrower and
the Lenders.







--------------------------------------------------------------------------------





Attachment 6
Real Estate









--------------------------------------------------------------------------------





Attachment 7
Lawsuit, Arbitration, Administrative Procedure, etc.











--------------------------------------------------------------------------------





Attachment 8
Existing Security Interests and Guarantees etc.


a0181025tktermloanagr_image1.gif [a0181025tktermloanagr_image1.gif]







--------------------------------------------------------------------------------





Attachment 9
Permitted ICL Balances


1.
TOKIN EMC Engineering Co., Ltd.



No.
Title of Agreement
Term / Maturity date
Balance
1
Agreement relating to Loans and Deposits
September 14, 2019
JPY 64,080,150



2.
TOKIN Europe GmbH



No.
Title of Agreement
Term / Maturity date
Balance
1
Individual Agreement
April 11, 2019
EUR 500,000.00










--------------------------------------------------------------------------------





Attachment 10


Calculation Method for Consolidated Net Leverage Ratio, Consolidated Operating
Profit and Consolidated Net Assets of Borrower Parent Company


Note: All amounts shall be as reported on the Borrower Parent Company audited
financial statements which are submitted to the Agent and All Lenders pursuant
to this Agreement by referring to the applicable entry from the face of the
audited financial statements in US$ Any amounts not reflected on the face of the
audited financial statements shall be as reported in the Borrower Parent Company
public filings with the US SEC, or in the reports or releases issued by the
Borrower Parent Company to its stockholders. All amounts will, to the extent
applicable, be calculated in accordance with US GAAP as in effect on the date of
the Loan Agreement, consistently applied. To the extent an item is a non-GAAP
item or calculation, it shall be as reported by Borrower Parent Company as
described in this Note. In all cases, the consolidated effect of the acquisition
of treasury shares and payment of dividend by Borrower during the fiscal year
ending March 31, 2018, shall be excluded from the calculations below for all
determination periods.


"Consolidated Net Leverage Ratio" shall mean (i) Debt minus (ii) Cash and cash
equivalents divided by (iii) EBITDA.


"Debt” shall mean the sum of (i) Long-term debt, (ii) Current portion of
long-term debt, and (iii) Short-term debt. In determining the amount of the debt
represented by the Loan Agreement, the outstanding actual balance shall be
converted into US$ on the date of determination by reference to the actual
exchange rate in effect on the date the Loan was first made, not the date of
determination, as published in the Wall Street Journal, US edition.


"EBITDA" shall mean "Adjusted EBITDA" as reported in the Borrower Parent Company
Annual Report on Form 10-K, and shall generally mean (i) Net Income (loss) plus
(ii) Income tax expense, (iii) Interest expense, (iv) Depreciation and
amortization, (v) Equity (income) loss from equity method of reporting, (vi)
Acquisition (gain) loss, (vii) (Gain) loss on write down and disposal of
long-lived assets, (viii) ERP integration costs/IT transition costs, (ix)
Stock-based compensation, (x) Restructuring charges, (xi) Legal expenses/fines
related to antitrust class actions, (xii) Net foreign exchange (gain) loss,
(xiii) Plant start-up costs, (xiv) Plant shut-down costs, (xv) (Gain) loss on
early extinguishment of debt. The actual category of add-backs may vary from
period to period.


"Consolidated Net Assets" shall mean Total stockholder’s equity (without regard
to the exchange adjustment account) as reported in the Borrower Parent Company
Annual Report on Form 10-K.


"Consolidated Operating Profit' shall mean "Adjusted Operating Income (Loss) as
reported in the Borrower Parent Company Annual Report on Form 10-K, and shall
generally mean (i)Operating Income (loss) (US GAAP) plus extraordinary items
that were included in the calculation of Operating Income (loss) (US GAAP) such
as (a) ERP Integration/IT transition costs, (b) Stock-based compensation
expense, (c) Legal expense/fines related to antitrust class actions, (d) loss on
write down and disposal of longlived assets, (e) Plant start-up costs and (f)
restructuring charges. The actual category of add-backs may vary from period to
period. The effect of any foreign currency changes to the extent reflected in
the determination of tConsolidated shall be excluded in each determination
period.







--------------------------------------------------------------------------------





Attachment 11


Calculation Method for Borrower EBITDA




 
Operating profit


(+)
Depreciation expenses (including depreciation expenses for lease) (limited to
those deducted from operating profit)
(+)
Amortization expenses regarding goodwill (limited to those deducted from
operating profit)
(+)
Other amortization expenses
(-)
Payments to lease obligations (limited to those added to operating profit)
Total


EBITDA

Note 1: The figure shall be calculated based on the last twelve months from the
reference date for the calculation





